Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 1 of 108 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 LIBERTY MUTUAL FIRE INSURANCE COMPANY, LIBERTY
 INSURANCE CORPORATION, AMERICAN STATES INSURANCE
 COMPANY, LM GENERAL INSURANCE COMPANY, LM INSURANCE
 CORPORATION, THE FIRST LIBERTY INSURANCE CORPORATION,

                                                    Plaintiffs,              20-CV-3238
                               -against-
                                                                             COMPLAINT
 PAUL BABITZ, D.C., ANTHONY DESANO, D.C., ROSS FIAKOV, D.C.,
 IVAN LAM, D.C., MARK SOFFER, D.C., GUY VILLANO, D.C.,                       JURY TRIAL
 MELANIE WALCOTT, D.C., CHIROPRACTIC PERFORMANCE                             DEMANDED
 SERVICES, P.C., CROSSTOWN CHIROPRACTIC, P.C., DYNAMIC
 HEALTHCARE CENTER, LLC, JC CHIROPRACTIC, PLLC., MODERN
 CHIROPRACTIC SOLUTIONS, LLC, NASSAU CHIROPRACTIC
 SERVICES, P.C., NEW YORK CORE CHIROPRACTIC, P.C., AND
 SPINAL PRO CHIROPRACTIC, P.C.,

                                                    Defendants.


       Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, American States

Insurance Company, LM General Insurance Company, LM Insurance Corporation, The First

Liberty Insurance Corporation (interchangeably referred to herein as “Plaintiffs” and “Liberty

Mutual”), by their attorneys Morrison Mahoney, LLP, for their Complaint against Defendants Paul

Babitz, D.C., Anthony Desano, D.C., Ross Fiakov, D.C., Ivan Lam, D.C., Mark Soffer, D.C., Guy

Villano, D.C., Melanie Walcott, D.C. (collectively the “Defendant Chiropractors”), Chiropractic

Performance Services, P.C., Crosstown Chiropractic, P.C., Dynamic Healthcare Center, LLC, JC

Chiropractic, PLLC., Modern Chiropractic Solutions, LLC, Nassau Chiropractic Services, P.C.,

New York Core Chiropractic, P.C. and Spinal Pro Chiropractic, P.C. (collectively the “Defendant

PCs”) (the Defendant PCs and Defendant Chiropractors are collectively referred to as the

“Defendants”), allege as follows:
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 2 of 108 PageID #: 2




                                PRELIMINARY STATEMENT

       1.      On information and belief, from at least 2014 and continuing through the date of

the filing of this Complaint, Defendants engaged in parallel, related, and virtually identical

schemes to defraud Liberty Mutual through the exploitation of New York’s Comprehensive Motor

Vehicle Insurance Reparations Act (popularly known as the “No-fault Law”).

       2.      In pursuit of their fraudulent schemes, which Defendants fraudulently concealed

from Liberty Mutual, the Defendants collectively utilized a common fraudulent blueprint as a

business plan, sharing common documentation, using the same fraudulent billing codes, making

the same misrepresentations, and engaging in virtually identical patterns of fraud that could not

possibly be the product of happenstance, but rather, are evidence of related fraudulent billing

schemes that trace back to a common genesis and framework.

       3.      Pursuant to the No-fault Law, policyholders and others who suffer in automobile

accidents (“Covered Persons”) can obtain payments from the policyholders’ automobile insurance

companies, like Liberty Mutual, for necessary medical care ordered by the Covered Persons’

medical providers. Covered Persons are also permitted to assign those benefits to chiropractors

and other licensed healthcare providers enabling them to bill insurance companies directly for their

services.

       4.      This action seeks to recover more than $266,000 that Defendants stole from Liberty

Mutual through the submission of hundreds of false and/or fraudulent insurance claims seeking

reimbursement for what they referred to Pain Fiber Nerve Conduction Study Testing (“pf-NCS

Testing”) (formerly referred to as Voltage-actuated Sensory Nerve Conduction Threshold Testing

(“Vs-NCT Testing”)) that was not performed as billed, was medically unnecessary and/or was of

no diagnostic value.




                                                 2
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 3 of 108 PageID #: 3




        5.      In furtherance of Defendants’ fraudulent billing schemes, individuals who were

purportedly involved in automobile accidents would present to one of the Defendant Chiropractors

and/or Defendant PCs where the Defendants would purportedly perform, or cause to be performed,

pf-NCS Testing to purportedly diagnose abnormalities in the Covered Persons’ peripheral nerves.

Peripheral nerves consist of bundles of fibers which are capable of detecting sensation, with the

largest and fastest fibers are known as A-Alpha and A-Beta fibers, and the smaller and slower

conducting fibers that transmit feelings of pain known as C-fibers and A-Delta fibers.

        6.      On information and belief, at all relevant times mentioned herein, the pf-NCS

Testing allegedly provided by Defendants purported to diagnose abnormalities in peripheral nerves

by selectively delivering an electrical current to a Covered Person’s sensory nerve and measuring

the electrical response of the nerve’s A-Delta fiber.

        7.      On information and belief, at all relevant times mentioned herein, Defendants,

purported to selectively deliver an electrical current to a nerve’s A-Delta fiber using the Axon-II

Voltage-Input Sensory Nerve Conduction Threshold Testing Device (the “Axon-II”).

        8.      On information and belief, pf-NCS Testing is performed by administering an

electrical current to sites on the body through an electrode placed on the surface of the skin. Once

the electrode is held against the skin and the stimulating current is turned on, the person being

tested is asked to verbally indicate when they feel the slightest sensation. If no sensation is felt at

a given level of stimulation, the intensity of the electrical current applied to the skin is increased

by turning a dial on the Axon-II until the subject indicates that they feel the stimulus. The stimulus

level is then turned down partially and then increased again to identify the precise threshold of

stimulus perception, which is the lowest level of stimulus where the subject first perceives the

electrical stimulus as a “tickle.”




                                                  3
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 4 of 108 PageID #: 4




       9.      When the threshold of stimulus perception is detected, Defendants purport to have

selectively stimulated the A-Delta fiber within the subject’s nerve.

       10.     On information and belief, the Axon-II was incapable of selectively stimulating A-

Delta pain fibers, and instead, stimulate sensory fibers non-specifically. However, because of their

inherent properties, the A-Alpha and the A-Beta fibers which transmit perception of touch and

vibration are stimulated at a lower stimulus threshold than the pain fibers which require higher

levels of stimulation.

       11.     On information is belief, at all relevant times mentioned herein, the Axon-II

purported to deliver an electrical current at frequency of 250 Hz.

       12.     On information and belief, it is impossible to selectively stimulate the A-Delta

fibers using an electrical frequency of 250 Hz, because at that level of stimulus the A-Beta and A-

Delta fibers are also being activated.

       13.     On information and belief, notwithstanding that the Axon-II was incapable of

performing the tests that Defendants claimed, Defendants submitted bills and supporting

documentation to Liberty Mutual seeking reimbursement for pf-NCS Testing which was not

rendered as billed, was medically unnecessary and/or of no diagnostic value.

       14.     On information and belief, at all relevant times mentioned herein, Defendants’

purported diagnoses relating to the pf-NCS Testing of Covered Persons were entirely dependent

upon Covered Persons’ subjective recognition of the electrical stimulus being applied through the

Axon-II.

       15.     On information and belief, because pf-NCS Testing is a subjective test which is

entirely dependent on a Covered Persons’ recognition of an electrical stimulus, it is neither

reasonable nor necessary for the diagnosis of sensory or peripheral neuropathies.




                                                 4
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 5 of 108 PageID #: 5




         16.     On information and belief, in addition to administering medically unnecessary pf-

NCS Testing, which was not medically necessary and/or of no diagnostic value to Covered

Persons, one or more Defendants, as a matter of practice and protocol, fraudulently billed Liberty

Mutual for pf-NCS Testing using Current Procedural Terminology (“CPT”) Codes 95904 and/or

95999.

         17.     On information and belief, CPT Code 95904 is reserved exclusively for sensory

Nerve Conduction Velocity Testing, which is an objective form of testing used to diagnose nerve

abnormalities.

         18.     On information and belief, CPT Code 95999 is reserved for “unlisted neurological

or neuromuscular diagnostic procedures.”

         19.     On information and belief, at all times relevant herein, pf-NCS Testing, if

reimbursable at all, was required to billed pursuant to CPT Category III Code 0110, which is a

temporary code that allows for data collection on emerging technology, services and procedures.

         20.     On information and belief, unlike standard Nerve Conduction Velocity Testing, pf-

NCS Testing is not an objective form of testing.

         21.     On information and belief, standard sensory Nerve Conduction Velocity Testing

involves stimulating the sensory nerve with an electric shock. When the nerve is stimulated by the

electric shock, it depolarizes (fires) resulting in a wave of electrical activity (the Sensory Nerve

Action Potential or “SNAP”) which moves along the nerve in both directions. Recording

electrodes applied to the skin surface a measured distance from the stimulus site over the same

nerve.

         22.     The stimulus is usually given at a rate of 1/second (1 Hz), with stimulus duration

of 100-200 milliseconds (0.1-0.2 seconds). The SNAP is recorded at a distant site, over the nerve




                                                   5
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 6 of 108 PageID #: 6




being tested, and is evaluated for distal latency and/or conduction velocity (speed of conduction),

as well as amplitude (height of response) and configuration (shape of response). All of the sensory

nerve fibers contribute to the SNAP, but the calculated conduction velocity (or speed of

conduction) is dominated by the larger, myelinated fibers. Therefore, it is generally accepted that

standard NCS are primarily measuring the function of the A-Alpha fibers.

         23.    On information and belief, in order to be eligible for reimbursement under CPT

Code 95904, the billed for electrodiagnostic test must measure amplitude, latency configuration

and velocity.

         24.    On information and belief, at all at relevant times mentioned herein, the Axon-II

purportedly used by Defendants were incapable of recording the Amplitude, Latency and Velocity

of a nerve’s response to an external electrical stimulus.

         25.    Use of a CPT code denotes that the essential services reported by that CPT code

have been provided. On information and belief, at all at relevant times mentioned herein, one or

more Defendants grossly misstated the services purportedly rendered by billing under CPT Codes

95904.

         26.    On information and belief, at all relevant times mentioned herein, in furtherance of

their schemes to exponentially increase their billing through the submission of fraudulent claims,

Defendants purportedly performed pf-NCS Testing which they knew or should have known was

incapable of diagnosing sensory or peripheral neuropathies.

         27.    On information and belief, pf-NCS Testing was purportedly performed by the

Defendants without any expectation for the test results to actually alter the patients’ clinical

management which represents a knowing and willful misrepresentation of the clinical utility of the

testing purportedly provided.




                                                  6
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 7 of 108 PageID #: 7




       28.     On information and belief, at all relevant times mentioned herein, Defendants

purportedly performed pf-NCS Testing which was not rendered as billed, medically unnecessary

and/or of no diagnostic value.

       29.     On information and belief, the clinical validity of pf-NCS Testing, in general, and

the use of the Axon-II for the diagnosis of peripheral neuropathies, in particular, has never been

verified by credible and reliable evidence.

       30.     By way of example and not limitation, on or about July 8, 2003, the Center for

Medicare Studies (“CMS”) issued a Decision Memorandum concluding that pf-NCS Testing in

general, and pf-NCS Testing performed with the Axon-II’s substantially similar predecessor, the

Medi-Dx, in particular, is (i) neither reasonable nor necessary for the diagnosis of sensory or

peripheral neuropathies because it is a subjective test that is not clinically effective, and (ii)

incapable of providing information on the amplitude, latency configuration or velocity of a nerve

response necessary for billing pursuant to CPT Code 95904.

       31.     On information and belief, subsequent to the 2003 CMS Memorandum, and in an

effort to ostensibly add an objective component to the pf-NCS Testing, the manufacturer of the

Medi-DX added a device to be used with it, called a “Potentiometer,” and rebranded the “Medi-

DX” as the “Axon-II.”

       32.     On information and belief, the Potentiometer is a device which purports to display

a digital reading of the electrical current resulting from the stimulation of the A-Delta fibers in the

subject’s sensory nerve in response to stimulation by the Axon-II device.

       33.     On information and belief, in furtherance of the scheme to defraud alleged herein,

in addition to displaying the electrical current being input from the Axon-II, the Potentiometer




                                                  7
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 8 of 108 PageID #: 8




purports to also display a small increase in its reading as a result of additional electrical current

contributed by the Covered Person’s nerve’s A-Delta fiber being activated.

       34.     On information and belief, at all relevant times mentioned herein, to the extent that

Defendants purportedly used the Axon-II to perform pf-NCS Testing on Covered Persons,

Defendants falsely and fraudulently misrepresented that the small increase purportedly displayed

on the Potentiometer’s reading was an objective reading of the amplitude of the Covered Person’s

A-Delta nerve fiber response.

       35.     On information and belief, at all relevant times mentioned herein, the Potentiometer

was incapable of measuring the amplitude of the Covered Person’s A-Delta nerve fiber response.

       36.     On information and belief, even if the Potentiometer were capable of measuring the

amplitude of the response of the A-Delta fibers, the Axon-II is incapable of measuring the latency

configuration and velocity of a nerve’s response to an external electrical stimulus, which are

requirements for reimbursement pursuant to CPT Code 95904.

       37.     On information and belief, Defendants submitted identical boilerplate medical

records, reports and bills to Liberty Mutual for reimbursement that contained nearly identical, false

and fraudulent statements regarding the clinical efficacy of pf-NCS Testing for the diagnosis of

sensory or peripheral neuropathies.

       38.     On information and belief, the identical boilerplate medical records, reports and

bills submitted by one or more Defendants to Liberty Mutual for reimbursement contained false

and fraudulent statements that pf-NCS Testing is reimbursable pursuant to CPT Code 95904.

       39.     On information and belief, pf-NCS Testing is not reimbursable pursuant to CPT

Code 95904.




                                                 8
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 9 of 108 PageID #: 9




       40.     By way of example and not limitation, one or more Defendants, as a matter of

pattern, practice and protocol, routinely misrepresented that: (i) they performed Nerve Conduction

Studies on Covered Persons which were reimbursable pursuant to CPT Code 95904, when, in fact,

no such studies were performed; (ii) the Axon-II is capable of selectively detecting the activation

of a nerve’s A-Delta fibers, when it is not; and (iii) the Axon-II is capable of measuring and/or

recording the amplitude, latency and/or velocity of a Covered Persons’ nerve responses, when it is

not.

       41.     On information and belief, the chiropractic practices through which the Defendant

Chiropractors submitted bills for pf-NCS Testing pursuant to CPT Code 95904 include, but are not

limited to: Chiropractic Performance Services, P.C., Crosstown Chiropractic, P.C., Dynamic

Healthcare Center, LLC, JC Chiropractic, PLLC, Modern Chiropractic Solutions, LLC, Nassau

Chiropractic Services, P.C. and Spinal Pro Chiropractic, P.C.

       42.     On information and belief, the chiropractic practices through which the Defendant

Chiropractors submitted bills for pf-NCS Testing pursuant to CPT Code 95999 include, but not

limited to: Chiropractic Performance Services, P.C., Crosstown Chiropractic P.C., Modern

Chiropractic Solutions, LLC, and New York Core Chiropractic, P.C. routinely billed Plaintiffs

pursuant to CPT Code 95999.

       43.     On information and belief, the Defendant Chiropractors, through their related

Defendant PCs, fraudulently submitted, or caused to be submitted, bills to Liberty Mutual for pf-

NCS Testing that was not performed as billed, was fabricated and/or of no diagnostic value. In that

regard, in virtually every instance, the reported results associated with the foregoing tests were

fictitious, meaning that Defendants routinely, intentionally and knowingly submitted fabricated

reports, findings and data to Liberty Mutual to substantiate the fraudulent claims and induce




                                                9
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 10 of 108 PageID #: 10




 payment. By way of example and not limitation, annexed hereto as Exhibit “A” is a spreadsheet

 listing a representative sample of claims Liberty Mutual paid to the Defendant Chiropractors

 and/or the Defendant PCs for pf-NCS Testing that was not performed as billed, fabricated, and/or

 of no diagnostic value.

        44.     On information and belief, in each instance, the Defendant Chiropractors knew or

 should have known that the pf-NCS Testing was bogus, contained material and misleading

 statements, was not rendered as billed and/or was of no diagnostic value.

        45.     At all relevant times mentioned herein, the pf-NCS Testing for which Defendants

 sought reimbursement from Liberty Mutual was provided pursuant to a predetermined course of

 treatment, irrespective of medical necessity, which was not reimbursable under the No-fault Law

 pursuant to CPT Code 95904 or 95999.

        46.     On information and belief, the Defendant Chiropractors and/or the Defendant PCs

 willfully engaged in the practices alleged herein with the sole object of converting money.

        47.     The duration, scope and nature of the Defendants’ illegal conduct bring this case

 well within the realm of criminal conduct to which the Racketeering Influenced and Corrupt

 Organization Act (“RICO”) applies. The Defendants herein adopted a fraudulent blueprint

 regarding the purported provision of pf-NCS Testing as their business plans, and used it to

 participate in a systematic pattern of racketeering activity. Every facet of Defendants’ operations,

 from generating fraudulent supporting medical documents to record keeping to billing, was carried

 out for the purpose of committing fraud.

        48.     This lawsuit seeks to, among other things, enforce the plain language of the No-

 fault Law and implementing regulations, as well as its underlying public policy, which limits

 reimbursement of No-fault benefits to legitimate insurance claims electrodiagnostic testing. In




                                                 10
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 11 of 108 PageID #: 11




 doing so, Plaintiffs seek compensatory damages and declaratory relief that Plaintiffs are not

 required to pay any of the Defendants’ No-fault claims because the Licensed Healthcare

 Professionals, through Defendant PCs, submitted false and fraudulent claims for pf-NCS Testing

 that was not performed as billed, was medically unnecessary and/or was of no diagnostic value.

 Such claims continue to be submitted by and/or in the name of the Defendant PCs and are, or can

 be, the subject of No-fault collection actions and/or arbitrations to recover benefits, and thus,

 constitute a continuing harm to Plaintiffs.

        49.     By way of example and not limitation, annexed hereto as Exhibit “B” is a

 spreadsheet listing in excess of $507,000 of unpaid No-fault claims that form the basis of Plaintiffs’

 request for declaratory relief. Said spreadsheet is grouped by Defendant P.C., bill/claim number,

 and date of service.

                                   NATURE OF THE ACTION

        50.     This action is brought pursuant to:

                i)      The United States Racketeer Influenced and Corrupt Organizations Act

 (“RICO”); 18 U.S.C. §§ 1962(c), 1964(c);

                ii)     New York State Common Law; and

                iii)    The Federal Declaratory Judgment Act, 28 U.S.C. § 2201.

                                 NATURE OF RELIEF SOUGHT

        51.     Liberty Mutual seeks treble damages that it sustained as a result of the Defendants’

 schemes and artifices to defraud, and acts of mail fraud (pursuant to 18 U.S.C. § 1341), in

 connection with their use of the facilities of the No-fault system and its assignment of benefits

 mechanism to fraudulently obtain payments from Liberty Mutual for pf-NCS Testing they

 allegedly rendered to individuals covered by Liberty Mutual under New York State’s No-fault Law.




                                                  11
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 12 of 108 PageID #: 12




        52.      Liberty Mutual seeks compensatory and punitive damages under the Common Law.

        53.      Liberty Mutual further seeks recovery of the No-fault claim payments made under

 the independent theory of unjust enrichment.

        54.      Liberty Mutual further seeks a judgment declaring that it is under no obligation to

 pay any of Defendants’ unpaid claims for pf-NCS Testing and any future No-fault claims for pf-

 NCS Testing.

        55.      As a result of Defendants’ actions alleged herein, Liberty Mutual was defrauded of

 an amount in excess of $266,000.00 the exact amount to be determined at trial, in payments which

 Defendants received for fraudulently billing Liberty Mutual for services that they knew or should

 have known were of no diagnostic value and/or fabricated and not performed as reflected in the

 bills submitted to Liberty Mutual.

                                          THE PARTIES

        A.       Plaintiffs

        56.      Plaintiff Liberty Mutual Fire Insurance Company is a corporation duly organized

 and existing under the laws of the State of Wisconsin, having its principal place of business in

 Boston, Massachusetts.

        57.       Plaintiff Liberty Insurance Corporation is a corporation duly organized and

 existing under the laws of the State of Illinois, having its principal place of business in Boston,

 Massachusetts

        58.       Plaintiff American States Insurance Company is a corporation duly organized and

 existing under the laws of the State of Indiana, having its principal place of business in Boston,

 Massachusetts.




                                                 12
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 13 of 108 PageID #: 13




          59.   Plaintiff LM General Insurance Company is a corporation duly organized and

 existing under the laws of the State of Illinois, having its principal place of business in Boston,

 Massachusetts.

          60.   Plaintiff LM Insurance Corporation is a corporation duly organized and existing

 under the laws of the State of Illinois, having its principal place of business in Boston,

 Massachusetts.

          61.   Plaintiff The First Liberty Insurance Corporation is a corporation duly organized

 and existing under the laws of the State of Illinois, having its principal place of business in Boston,

 Massachusetts.

          B.    Defendant Chiropractors

          62.   Defendant Paul Anthony Babitz, D.C. (“Babitz”) is a natural person residing in the

 State of New Jersey and has practiced chiropractic in the State of New York under license number

 009882, issued by the New York State Education Department on or about August 24, 2000.

 Defendant Babitz is the listed owner of Dynamic Healthcare Center LLC and Modern Chiropractic

 Solutions, LLC. In furtherance of the scheme to defraud alleged herein, Defendant Babitz

 transacted business within New York State and/or contracted to provide services within New York

 State.

          63.   On information and belief, in furtherance of the scheme to defraud alleged herein

 and as a matter of practice, procedure and protocol, Defendant Babitz purportedly performed, or

 caused to be performed, pf-NCS Testing at Dynamic Healthcare Center LLC and Modern

 Chiropractic Solutions, LLC that he knew or should have known was medically unnecessary and

 of no diagnostic value. Through Dynamic Healthcare Center LLC and Modern Chiropractic

 Solutions, LLC, Defendant Babitz fraudulently billed and received payments from Liberty Mutual




                                                   13
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 14 of 108 PageID #: 14




 for pf-NCS Testing which was not rendered as billed, medically unnecessary and/or of no

 diagnostic value.

        64.     Defendant Anthony Desano, D.C. (“Desano”) is a natural person residing in the

 State of New York and has practiced chiropractic in the State of New York under license number

 006997 issued by the New York State Education Department on or about May 4, 1992. Defendant

 Desano is the listed owner of Chiropractic Performance Services, P.C.

        65.     On information and belief, in furtherance of the scheme to defraud alleged herein

 and as a matter of practice, procedure and protocol, Defendant Desano purportedly performed, or

 caused to be performed, pf-NCS Testing at Chiropractic Performance Services, P.C. that he knew

 or should have known was medically unnecessary and of no diagnostic value. Through

 Chiropractic Performance Services, P.C., Defendant Desano fraudulently billed and received

 payments from Liberty Mutual for pf-NCS Testing which was not rendered as billed, medically

 unnecessary and/or of no diagnostic value.

        66.     Defendant Ross Fialkov, D.C. (“Fialkov”) is a natural person residing in the State

 of New York and has practiced chiropractic in the State of New York under license number 012532,

 issued by the New York State Education Department on or about May 28, 2014. Defendant Fialkov

 is the listed owner of Crosstown Chiropractic, P.C.

        67.     On information and belief, in furtherance of the scheme to defraud alleged herein

 and as a matter of practice, procedure and protocol, Defendant Fialkov purportedly performed, or

 caused to be performed, pf-NCS Testing at Crosstown Chiropractic, P.C. that he knew or should

 have known was medically unnecessary and of no diagnostic value. Through Crosstown

 Chiropractic, P.C., Defendant Fialkov fraudulently billed and received payments from Liberty




                                                14
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 15 of 108 PageID #: 15




 Mutual for pf-NCS Testing which was not rendered as billed, medically unnecessary and/or of no

 diagnostic value.

        68.     Defendant Ivan Lam, D.C. (“Lam”) is a natural person residing in the State of New

 York and has practiced chiropractic in the State of New York under license number 012540, issued

 by the New York State Education Department on or about July 16, 2014. Defendant Lam is the

 listed owner of New York Core Chiropractic, P.C.

        69.     On information and belief, in furtherance of the scheme to defraud alleged herein

 and as a matter of practice, procedure and protocol, Defendant Lam purportedly performed, or

 caused to be performed, pf-NCS Testing at New York Core Chiropractic, P.C. that he knew or

 should have known was medically unnecessary and of no diagnostic value. Through New York

 Core Chiropractic, P.C., Defendant Lam fraudulently billed and received payments from Liberty

 Mutual for pf-NCS Testing which was not rendered as billed, medically unnecessary and/or of no

 diagnostic value.

        70.     Defendant Mark Soffer, D.C. (“Soffer”) is a natural person residing in the State of

 New York and has practiced chiropractic in the State of New York under license number 006437,

 issued by the New York State Education Department on or about September 27, 1990. Defendant

 Soffer is the listed owner of Nassau Chiropractic Services, P.C.

        71.     On information and belief, in furtherance of the scheme to defraud alleged herein

 and as a matter of practice, procedure and protocol, Defendant Soffer purportedly performed, or

 caused to be performed, pf-NCS Testing at Nassau Chiropractic Services, P.C. that he knew or

 should have known was medically unnecessary and of no diagnostic value. Through Nassau

 Chiropractic Services, P.C., Defendant Soffer fraudulently billed and received payments from




                                                 15
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 16 of 108 PageID #: 16




 Liberty Mutual for pf-NCS Testing which was not rendered as billed, medically unnecessary and/or

 of no diagnostic value.

        72.     Defendant Guy Villano, D.C. (“Villano”) is a natural person residing in the State of

 New York and has practiced chiropractic in the State of New York under license number 006003,

 issued by the New York State Education Department on or about October 6, 1989. Defendant

 Villano is the listed owner of Spinal Pro Chiropractic, P.C.

        73.     On information and belief, in furtherance of the scheme to defraud alleged herein

 and as a matter of practice, procedure and protocol, Defendant Villano purportedly performed, or

 caused to be performed, pf-NCS Testing at Spinal Pro Chiropractic, P.C. that he knew or should

 have known was medically unnecessary and of no diagnostic value. Through Spinal Pro

 Chiropractic, P.C., Defendant Villano fraudulently billed and received payments from Liberty

 Mutual for pf-NCS Testing which was not rendered as billed, medically unnecessary and/or of no

 diagnostic value.

        74.     Defendant Melanie Walcott, D.C. (“Walcott”) is a natural person residing in the

 State of New Jersey and has practiced chiropractic in the State of New York under license number

 011377, issued by the New York State Education Department on or about February 8, 2007.

 Defendant Walcott is the listed owner of JC Chiropractic, PLLC. In furtherance of the scheme to

 defraud alleged herein, Defendant Walcott transacted business within New York State and/or

 contracted to provide services within New York State.

        75.     On information and belief, in furtherance of the scheme to defraud alleged herein

 and as a matter of practice, procedure and protocol, Defendant Walcott purportedly performed, or

 caused to be performed, pf-NCS Testing at JC Chiropractic, PLLC that he knew or should have

 known was medically unnecessary and of no diagnostic value. Through JC Chiropractic, PLLC,




                                                 16
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 17 of 108 PageID #: 17




 Defendant Walcott fraudulently billed and received payments from Liberty Mutual for pf-NCS

 Testing which was not rendered as billed, medically unnecessary and/or of no diagnostic value.

        C.        Defendant Professional Corporations

        76.     Chiropractic Performance Service, P.C. (“Chiropractic Performance Service”) was

 incorporated on or about May 27, 2014, and is a professional corporation authorized to do business

 in the State of New York, with its principal place of business located at 84-16 Jamaica Avenue,

 Woodhaven, NY 11421.

        77.     On information and belief, in furtherance of the scheme to defraud and as a matter

 of practice, procedure and protocol, Chiropractic Performance Service fraudulently billed and

 received payment from Liberty Mutual for Pf-NCS Testing that it knew or should have known was

 not rendered as billed, medically unnecessary and/or of no diagnostic value.

        78.     Crosstown Chiropractic, P.C. (“Crosstown Chiropractic”) was incorporated on or

 about June 5, 2019, and is a professional corporation authorized to do business in the State of New

 York, with its principal place of business located at 149 Twin Lane, N., Wantagh, NY 11793.

        79.     On information and belief, in furtherance of the scheme to defraud and as a matter

 of practice, procedure and protocol, Crosstown Chiropractic fraudulently billed and received

 payment from Liberty Mutual for Pf-NCS Testing that it knew or should have known was not

 rendered as billed, medically unnecessary and/or of no diagnostic value.

        80.     Dynamic Healthcare Center, LLC (“Dynamic Healthcare Center”) was

 incorporated on or about February 20, 2015, and is a foreign professional limited liability company

 authorized to do business in the State of New York, with its principal place of business located at

 2426 Eastchester Road, Suite 100, Bronx, NY 10469.




                                                 17
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 18 of 108 PageID #: 18




        81.     On information and belief, in furtherance of the scheme to defraud and as a matter

 of practice, procedure and protocol, Dynamic Healthcare Center fraudulently billed and received

 payment from Liberty Mutual for Pf-NCS Testing that it knew or should have known was not

 rendered as billed, medically unnecessary and/or of no diagnostic value.

        82.     JC Chiropractic, PLLC (“JC Chiropractic”) was incorporated on or about May 23,

 2008, and is a professional corporation service limited liability company authorized to do business

 in the State of New York, with its principal place of business located at 922 Broadway, Brooklyn,

 NY 11206.

        83.     On information and belief, in furtherance of the scheme to defraud and as a matter

 of practice, procedure and protocol, JC Chiropractic fraudulently billed and received payment from

 Liberty Mutual for Pf-NCS Testing that it knew or should have known was not rendered as billed,

 medically unnecessary and/or of no diagnostic value.

        84.     Modern Chiropractic Solutions, LLC (“Modern Chiropractic Solutions”) was

 incorporated on or about February 3, 2015 and is a foreign professional limited liability company

 authorized to do business in the State of York, with its principal place of business located at 2426

 Eastchester Road, Suite 100, Bronx, New York 10469.

        85.     On information and belief, in furtherance of the scheme to defraud and as a matter

 of practice, procedure and protocol, Modern Chiropractic Solutions fraudulently billed and

 received payment from Liberty Mutual for Pf-NCS Testing that it knew or should have known was

 not rendered as billed, medically unnecessary and/or of no diagnostic value.

        86.     Nassau Chiropractic Services, P.C. (“Nassau Chiropractic Services”) was

 incorporated on or about July 5, 2013, and is a professional corporation authorized to do business




                                                 18
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 19 of 108 PageID #: 19




 in the State of New York, with its principal place of business located at 2938 Hempstead Turnpike,

 Suite 215, Levittown, New York 11756.

        87.     On information and belief, in furtherance of the scheme to defraud and as a matter

 of practice, procedure and protocol, Nassau Chiropractic Services fraudulently billed and received

 payment from Liberty Mutual for Pf-NCS Testing that it knew or should have known was not

 rendered as billed, medically unnecessary and/or of no diagnostic value.

        88.     New York Core Chiropractic, P.C. (“New York Core Chiropractic”) was

 incorporated on or about January 11, 2016, and is a professional corporation authorized to do

 business in the State of New York, with its principal place of business located at 208-10 Cross

 Island Parkway # 528, Bayside, New York 11360.

        89.     On information and belief, in furtherance of the scheme to defraud and as a matter

 of practice, procedure and protocol, New York Core Chiropractic fraudulently billed and received

 payment from Liberty Mutual for Pf-NCS Testing that it knew or should have known was not

 rendered as billed, medically unnecessary and/or of no diagnostic value.

        90.     Spinal Pro Chiropractic, P.C. (“Spinal Pro Chiropractic”) was, incorporated on or

 about January 2, 2018, and is a professional corporation authorized to do business in the State of

 New York, with its principal place of business located at 375 South End Ave #24N, New York,

 NY 10280

        91.     On information and belief, in furtherance of the scheme to defraud and as a matter

 of practice, procedure and protocol, Spinal Pro Chiropractic fraudulently billed and received

 payment from Liberty Mutual for Pf-NCS Testing that it knew or should have known was not

 rendered as billed, medically unnecessary and/or of no diagnostic value.




                                                19
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 20 of 108 PageID #: 20




                                 JURISDICTION AND VENUE

        92.     The jurisdiction of the Court arises under the Racketeer Influenced and Corrupt

 Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq.; 28 U.S.C. §§ 1331; and principles of

 pendent jurisdiction.

        93.     The Court has supplemental jurisdiction over the claims arising under state law

 pursuant to 28 U.S.C. § 1367(a), and the claim for declaratory relief based upon 28 U.S.C. § 2201

 and § 2202.

        94.     Venue lies in this District Court under the provisions of 28 U.S.C. § 1391, as the

 Eastern District of New York is the District where one or more the Defendants reside and because

 this is the District where a substantial amount of the activities forming the basis of the Complaint

 occurred.

                                   FACTUAL BACKGROUND

        95.     Liberty Mutual underwrites automobile insurance in New York State and

 participates as an insurer in New York State’s No-fault program.

        96.     Under the Comprehensive Motor Vehicle Insurance Reparations Act of New York

 State, Ins. Law §§ 5101, et seq., Liberty Mutual is required to pay, inter alia, for health service

 expenses that are incurred as a result of injuries suffered by occupants of their insured motor

 vehicles and pedestrians (“Covered Persons”) that arise from the use or operation of such motor

 vehicles in the State of New York.

        97.     On information and belief, the Defendants purportedly provided pf-NCS Testing to

 Covered Persons in exchange for assignments of benefits, and submitted claims for payment to

 Liberty Mutual for such services. In purported compliance with the No-fault Law and 11 NYCRR




                                                 20
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 21 of 108 PageID #: 21




 65 et seq., the Defendants submitted proof of their claims to Liberty Mutual using a Health

 Insurance Claim Form 1500 (known as a “HCFA 1500 form”) or a substantially similar form.

        98.     On information and belief, pursuant to Section 403 of the New York State Insurance

 Law, the claim forms submitted to Liberty Mutual by the Defendants contained the following (or

 substantially similar) warning on the back of the claim form:

                Any person who knowingly and with intent to defraud any insurance
                company or other person files an application for insurance or
                statement of claim containing any materially false information, or
                conceals for the purpose of misleading, information concerning any
                fact material thereto, may be guilty of a criminal act punishable
                under law and may be subject to civil penalties.

        99.     Pursuant to the No-fault Law and implementing regulations, as well as the

 applicable policies of insurance, Liberty Mutual is required to promptly process claims within 30

 days of receipt of the proof of claim.

        100.    To fulfill its obligation to promptly process claims, Liberty Mutual justifiably relied

 upon the bills and documentation submitted by Defendants in support of their claims for pf-NCS

 Testing, and paid Defendants based on the representations and information that Defendants

 submitted to Liberty Mutual.

        101.    On information and belief, the Defendant PCs and/or Defendant Chiropractors were

 the centerpieces of parallel and related schemes to fraudulently bill Liberty Mutual for pf-NCS

 Testing that was never provided as billed, medically unnecessary and/or of no diagnostic value.

        102.    On information and belief, to maximize profits, the Defendant Chiropractors, either

 individually or through their respective Defendant PCs, billed for pf-NCS Testing that was

 medically unnecessary and/or of no diagnostic value, and based thereon, submitted to Liberty

 Mutual medical reports that contained false data and material misrepresentations that were

 misleading and intended to defraud Liberty Mutual.



                                                  21
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 22 of 108 PageID #: 22




        103.    On information and belief, in furtherance of the scheme to defraud alleged herein,

 the Defendant Chiropractors ordered, performed and/or caused to be performed, for their economic

 benefit, pf-NCS Testing for Covered Persons, and submitted medical records, reports and bills to

 Liberty Mutual wherein they falsely represented that the billed for services yielded medically valid

 diagnoses when, in fact, they were of no diagnostic value.

        104.    At all relevant times mentioned herein, the Defendant PCs were illegal enterprises

 that engaged in systematic and pervasive fraudulent practices.

        105.    On information and belief, each Defendant Chiropractors through their associated

 Defendant PC, followed substantially similar practices that were part of a racketeering scheme that

 distinguished them from legitimate healthcare providers:

            •   Unlike legitimate medical providers, one or more of the Defendant
                Chiropractors routinely submitted medical reports to Liberty Mutual
                which misrepresented that the Axon-II detected the activation of
                Covered Peron’s nerve’s A-Delta fibers, when they did not;

            •   Unlike legitimate chiropractic providers, one or more of the
                Defendant Chiropractors routinely submitted medical reports to
                Liberty Mutual which misrepresented that the Potentiometer
                obtained and recorded the necessary information required to
                perform a medically useful analysis of a nerve’s compound action
                potential, when it was incapable of doing so;

            •   Unlike legitimate chiropractic providers, one or more of the
                Defendant Chiropractors routinely submitted medical reports to
                Liberty Mutual which misrepresented that the Potentiometer
                measured the response of Covered Persons’ nerve’s A-Delta fibers,
                when it was incapable of doing so;

            •   Unlike legitimate chiropractic providers, one or more of the
                Defendant Chiropractors fraudulently claimed that the pf-NCS
                Testing which they purportedly performed on Covered Persons
                introduced a continuous stimulus at 250 Hz in order to selectively
                stimulate A-Delta fibers, when in fact, it is impossible to selectively
                stimulate the A-Delta fibers using a 250 Hz stimulus;




                                                  22
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 23 of 108 PageID #: 23




         •   Unlike legitimate chiropractic providers, the Defendant
             Chiropractors intentionally misrepresented, exaggerated and
             falsified the clinical usefulness of pf-NCS Testing for the treatment
             of the purported injuries suffered by Covered Persons;

         •   Unlike legitimate chiropractic providers, the Defendant
             Chiropractors routinely fabricated and submitted fraudulent
             documentation to Liberty Mutual for payment which contained
             material misrepresentations and/or reflected billing for services that
             were never rendered and/or not rendered as billed;

         •   Unlike legitimate chiropractic providers, the Defendant
             Chiropractors submitted bills to Liberty Mutual wherein they, with
             the intent to deceive Liberty Mutual and induce payment as a result
             thereof, falsely misrepresented the services reflected therein;

         •   Unlike legitimate reports prepared by chiropractic providers,
             virtually every pf-NCS Testing report generated by the Defendant
             Chiropractors yielded abnormal results with the Covered Persons
             having sensory defects;

         •   Unlike legitimate chiropractic providers, rather than perform a valid
             test according to prevailing standards of medical care as they must,
             or refer to a legitimate practitioner, the Defendant Chiropractors
             performed invalid and bogus pf-NCS Testing which willfully
             misrepresented medical facts and potentially endangered Covered
             Persons;

         •   Unlike legitimate chiropractic providers, one or more of the
             Defendant Chiropractors knowingly and materially misrepresented
             that they to measured and record the amplitude, latency and velocity
             of Covered Persons’ nerve responses, notwithstanding that pf-NCS
             Testing is incapable of measuring those parameters;

         •   Unlike legitimate chiropractic providers, the Defendant
             Chiropractors knowingly and falsely represented in bills submitted
             to Liberty Mutual that they performed Nerve Conduction Studies on
             Covered Persons which were reimbursable pursuant to CPT Code
             95904 and/or 95999, when in fact, no such studies were performed;

         •   Unlike legitimate chiropractic providers, one or more of the
             Defendant Chiropractors knowingly and materially misrepresented
             the nature of pf-NCS Testing by billing it under CPT code 95904
             when that code can only be used in connection with standard
             Sensory Nerve Conduction Studies that meet the generally accepted
             criteria as defined by AMA;


                                              23
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 24 of 108 PageID #: 24




                •   Unlike legitimate chiropractic providers, the Defendant
                    Chiropractors ordered and/or performed pf-NCS Testing for
                    Covered Persons and signed and/or authorized their signature stamp
                    to be applied to boilerplate medical records, reports and bills for
                    services that were materially misrepresented, never rendered, or of
                    no diagnostic and/or treatment;

                •   Unlike legitimate chiropractic providers, the Defendant
                    Chiropractors routinely submitted claims for pf-NCS Testing from
                    which no useful medical information could be derived, and
                    submitted false medical reports in support of those services;

         106.       In these and numerous other ways, the Defendant Chiropractors sought to deceive

 Liberty Mutual into paying fraudulent medical claims that typically exceeded thousands of dollars

 per patient.

         107.       To carry out their schemes, the Defendant Chiropractors generated bogus reports

 and bills for pf-NCS Testing that was purportedly rendered to persons involved in automobile

 accidents when, in fact, such services were not rendered as billed, medically unnecessary and/or

 of no diagnostic or treatment value.

                       THE MECHANICS OF THE SCHEME TO DEFRAUD

         108.       In furtherance of Defendants’ fraudulent billing schemes, individuals who were

 purportedly involved in automobile accidents in which they ostensibly sustained soft-tissue

 injuries would present to one of the Defendants where the Defendants would purportedly perform

 pf-NCS Testing in order to ostensibly diagnose peripheral neuropathies which may have resulted

 from the Covered Persons’ alleged accident.

         109.       On information and belief, because the pf-NCS Testing purportedly performed by

 Defendants was of no diagnostic value, it had no medical utility in furtherance of the treatment of

 Covered Persons.




                                                    24
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 25 of 108 PageID #: 25




        110.    On information and belief, the bills and documentation submitted by the

 Defendants in support of their claims included fraudulent reports and records which (i)

 intentionally misrepresented the condition and test results of Covered Persons; (ii) intentionally

 misrepresented, exaggerated and falsified the clinical efficacy of pf-NCS Testing for the treatment

 of Covered Persons; and (iii) intentionally misrepresented that the testing they purportedly

 performed was reimbursable pursuant to CPT Code 95904 and/or 95999, when it was not.

                       THE pf-NCS TESTING SCHEME TO DEFRAUD

 A. The Human Nervous System

        111.    The human nervous system provides information about the environment through

 senses such as vision, hearing and sensation, and allows humans to operate within that environment

 by causing muscle movement. The central nervous system is composed of the brain and the spinal

 cord, and at each segment of the spinal cord, nerves emerge to form the peripheral nervous system,

 which extends throughout the body into the arms, legs, hands and feet.

        112.    The peripheral nervous system is comprised of, inter alia, motor nerves, which carry

 signals from the brain to the muscles, causing them to contract, and sensory nerves, which inform

 us of our environment by allowing us to feel sensations such as touch, vibration, pain, and position.

 Each nerve within the peripheral nervous system is itself a bundle of smaller nerve fibers, with

 each nerve fiber consisting of individual axons. Sensory axons are tube-like structures spanning

 the length of the nerve fiber, and are responsible for carrying electrical signals generated by the

 fibers up the spinal cord and into the brain. The cell bodies of the peripheral sensory nerves lie in

 the dorsal root ganglia of the spinal cord, and project one axon towards the periphery (where they

 terminate either as free nerve endings in structures such as skin, muscle, joint capsules or in some




                                                  25
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 26 of 108 PageID #: 26




 type of specialized sensory receptor, and one axon towards the spinal cord, where it is then relayed

 to the brain.

         113.    Under normal circumstances, sensory cells of all types normally initiate Action

 Potentials (APs), also known as “evoked action potential” in the periphery in response to some

 type of stimulus (such as an electric shock”), where it is relayed to the spinal cord and then to

 higher brain centers for interpretation. When the voltage, or amplitude of the evoked action

 potential is recorded, that recording is referred to as “compound action potential,” meaning, the

 sum of the evoked action potentials of each nerve fiber within the activated nerve. Simply put,

 peripheral nerves can be viewed as AP transmission pathways.

         114.    On information and belief, there are different types of nerve fibers in a peripheral

 nerve. Sensory nerve fibers significantly vary in size, insulation (myelination) and corresponding

 speed of conduction. The nerve’s largest and fastest fibers are known as A-Alpha and A-Beta

 fibers, both of which are responsible for carrying sensory information to the brain related to touch,

 vibration and position. The majority of the other fibers in a typical nerve, however, are small, slow-

 conducting fibers that transmit feelings of pain. Some of these slow-conducting pain fibers are

 known as C-fibers, and the remainder are known as A-Delta fibers. A-Delta fibers are responsible

 for carrying the initial sharp, bright pain sensations to the brain. When sharp initial pain begins to

 fade, the subsequent dull aching or burning pain is carried by the C-fibers.

         115.    On information and belief, at all relevant times mentioned herein, the Defendants

 purported to selectively stimulate a Covered Person’s nerve’s A-Delta fibers through pf-NCS

 Testing in order to diagnose abnormalities within the nerves.

         116.    The speed, or velocity with which a nerve fires is proportional to its diameter and

 the nature of its myelin covering. Conversely, the intensity of an electrical stimulus required to




                                                  26
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 27 of 108 PageID #: 27




 cause a fiber to activate is inversely proportional to its diameter. Thus, the intensity of electrical

 shock required to excite the C or A-Delta pain fibers is at least four times that required to stimulate

 the significantly larger A-Beta fibers.

         117.    The amount of external stimulus (amplitude) that must be applied to a nerve before

 it fires is different than the amplitude of the nerve’s resulting compound action potential. The

 stimulus threshold is the amount of external electricity that must be delivered to a nerve fiber

 before it fires. In contrast, the amplitude of the nerve’s compound action potential represents the

 strength of the nerve’s response to that external shock.

         118.    The other factor determining the susceptibility of a nerve fiber to fire, aside from

 the intensity of an external shock, is the distance of the fiber from the source of the shock. Fibers

 closer to the source of the shock receive more current, and therefore reach their stimulus threshold

 (i.e., the amplitude required to generate a response) sooner than the fibers on the opposite side of

 the nerve. As the amplitude of the stimulus is gradually increased, more of the fibers begin to

 activate until all of the fibers capable of activation, are activated.

         119.    At the lowest amplitude level, the only fibers that activate are the large-diameter A-

 Alpha fibers. As the intensity of the stimulus increases, more A-Alpha, and some A-Beta

 (touch/pressure) fibers begin to activate.

         120.    The point at which all the fibers including the smallest A-Delta and C-fibers are

 eventually activated is referred to as “maximal stimulation,” meaning the point at which all

 functioning fibers within a nerve are being simultaneously activated.

         121.    On information and belief, activation of the A-Delta fibers requires a level of

 stimulus that will be perceived by the subject as painful as opposed to the “slight tickle” called for

 in the pf-NCS testing protocol.




                                                    27
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 28 of 108 PageID #: 28




 B. Diagnosing Nerve Abnormalities

        122.    On information and belief, in furtherance of the scheme to defraud alleged herein,

 the Defendant Chiropractors purportedly performed pf-NCS Testing on the Covered Persons in

 order to diagnose nerve abnormalities.

        123.    Abnormalities in the peripheral nerves are known as neuropathies. There are several

 methods for diagnosing the existence, nature, extent, and specific location of these abnormalities,

 including but not limited to standard Nerve Conduction Studies (“NCS”) and Quantitative Sensory

 Testing (“QST”).

        124.    NCS are the standard and most widely accepted methods for testing the health and

 integrity of the peripheral nerves; that is, for recording the compound action potential resulting

 from an electrical stimulus.

        125.    The amount of electricity measured by the recording electrodes over time creates a

 nerve response waveform that is displayed on a computer monitor attached to the testing device.

 From the waveform, which is produced in real-time, the (i) amplitude, (ii) latency, and (iii)

 conduction velocity of the nerve’s compound action potential can be measured. Based on the

 measurements, the electrodiagnostic specialist determines whether a peripheral neuropathy exists

 (or diagnoses peripheral neuropathy).

        126.    Needle EMGs are another standard NCS that is used to evaluate motor nerve, but

 not sensory nerve, abnormalities. EMGs involve the insertion of needles into various muscles in

 order to measure electrical activity within each muscle. The sound and appearance of that activity

 is then compared with well-defined norms to detect the existence of any motor neuropathies. For

 diagnostic purposes, EMGs and NCVs are typically performed together.




                                                 28
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 29 of 108 PageID #: 29




          127.   Standard neurological diagnostic devices (EMG/NCV machines) record the

 sensory nerve fiber’s response to an external stimulus over a measured distance, from the

 stimulating electrode to the recording electrode placed at a measured distance away along the same

 peripheral sensory nerve pathway. Upon introduction of the stimulus, the action potentials of the

 faster conducting fibers speed ahead of the slower pain fibers over the predefined distance. During

 this process, the electrical activity of the faster fibers reach the recording electrode first which, in

 turn, allows for an assessment of the electrical contributions of each type of fiber as their evoked

 action potentials progressively reach the recording electrode.

          128.   Specialized computer software allows for a visualization of the relative electrical

 contribution that each type of fiber has on the overall nerve’s compound action potential. Because

 the A-Delta and C-fibers are the slowest, it takes the longest amount of time for their electrical

 contribution to arrive at the distant recording electrode. Because of their small diameter and the

 tiny amount of their electrical contribution to the overall compound action potential, the

 contribution of the A-Delta and C pain fibers is virtually undetectable by the recording electrode

 on a standard EMG/NCV machine; their contribution can only be detected and measured by highly

 sensitive experimental equipment recording from electrodes placed directly within the sensory

 nerve.

          129.   During a standard EMG/NCV, the entire peripheral nerve is stimulated using a

 supramaximal electrical stimulus, which causes an action potential of all nerve fibers (Sensory

 Nerve Action Potential, or SNAP). The stimulus is usually given at a rate of 1/second (1 Hz), with

 stimulus duration of 100-200 milliseconds (0.1-0.2 seconds). The SNAP is recorded at a distant

 site, over the nerve being tested, and is evaluated for distal latency and/or velocity (speed of

 conduction), as well as amplitude (height of response) and configuration (shape of response). All




                                                   29
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 30 of 108 PageID #: 30




 of the sensory nerve fibers contribute to the SNAP, but the calculated conduction velocity (or speed

 of conduction) is dominated by the larger, myelinated fibers. Therefore, it is generally accepted

 that standard NCS are primarily measuring the function of the A Alpha fibers. Patient input is not

 needed during any portion of standard EMG/NCV study.

        130.    On information and belief, CPT Code 95904 is reserved exclusively for sensory

 Nerve Conduction Velocity Testing.

        131.    On information and belief, in order to be eligible for reimbursement under CPT

 Code 95904, the billed for electrodiagnostic test must measure a nerve’s amplitude, latency

 configuration and velocity.

        132.    Since a standard sensory NCS is capable of recording the configuration of the

 evoked action potential and measuring the amplitude and the velocity/latency of a nerve’s

 response, those tests are reimbursable pursuant CPT Code 95904.

        133.    On information and belief, at all relevant times mentioned herein, Nerve

 Conduction Studies capable of measuring the amplitude and the velocity/latency of a sensory

 nerve’s response are the only type of neurological diagnostic testing reimbursable pursuant to CPT

 Code 95904.

        134.    Separate and apart from NCS, Quantitative Sensory Testing (“QST”), also known

 as Sensory Nerve Conduction Testing (“sNCT”), is a form of testing which purports to diagnose

 sensory peripheral neuropathies by identifying areas of relative numbness by stimulating the skin

 with different intensities of stimulus and asking the subject to indicate when they feel the stimulus

 (a psychophysical response from the person being tested). QST is entirely dependent upon the

 subject’s subjective, psychophysical recognition of a stimulus applied to a physical area. When




                                                  30
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 31 of 108 PageID #: 31




 QST is performed with an electric device, it is often referred to as “Sensory Nerve Conduction

 Threshold Testing” (“sNCT Testing”).

        135.    Current Perception Threshold Testing (“CPT Testing”) and pf-NCS Testing are both

 forms of sNCT Testing which are performed by administering an electrical current to specific sites

 through electrodes placed on the surface of the skin, and identifying the minimum electrical

 stimulus necessary for the subject to perceive the stimulus and indicate that they feel the stimulus.

 These tests serve only to confirm the patient’s subjective complaints of numbness and are not

 capable of providing any diagnostic information concerning the nature of the abnormalities in the

 nerves. They can be useful in the clinical setting to track the progression and severity of the

 patient’s numbness in progressive conditions such as diabetic peripheral neuropathy.

        136.    pf-NCS Testing purports to measure the voltage intensity entering the body from

 the testing device, and consequently, the intensity of the stimulus necessary to elicit a discernable

 nerve impulse in order to purportedly diagnose peripheral neuropathies.

        137.    On information and belief, QST devices, in general, and the Axon-II used by

 Defendants, in particular, are incapable of recording the configuration of the evoked response or

 of measuring the amplitude, latency or velocity of the subject’s nerve response.

 C. Background of the Axon-II

        138.    On information and belief, Axon-II’s predecessor, the Medi-DX 7000 (“Medi-DX”)

 received FDA marketing clearance on or about December 1, 1997, for use as a Current Perception

 Threshold (“CPT”) device.

        139.    Food and Drug Administration (FDA) marketing clearance for the Medi-DX was

 predicated on, inter alia, statements by its manufacturer to the FDA that the Medi-DX: (i) was a

 device to be used as a diagnostic device for the quantitative detection of sensory neurological




                                                  31
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 32 of 108 PageID #: 32




 impairment in any individual capable of communicating their perception of cutaneous sensation;

 and (ii) was essentially equivalent to the Neurometer, a different CPT device manufactured by

 Neurotron, Inc., which had FDA approval as an evoked response electrical stimulator used to apply

 an electrical stimulus to a patient by means of surface electrodes for the purpose of measuring the

 evoked response.

          140.     On information and belief, to perform a test with the Medi-DX, an electrode is held

 against the subject’s skin in a designated location, and the subject is directed to verbally indicate

 when they feel the “slightest tickle.” If no sensation is felt by the subject, the intensity of the

 electrical current applied to the skin is increased by turning a dial on the Medi-DX until the subject

 indicates that they feel the electrical stimulus. The intensity of the electrical current applied by the

 Med-DX at the time the subject first indicates that they feel sensation is then manually recorded

 on a datasheet.

          141.     As indicated by its FDA categorization as an evoked response stimulator, the Medi-

 DX does not, and cannot, record or display the bioelectric signals produced by muscles or nerves

 or quantify any physiologic parameters. Instead, its only purpose is to stimulate the nerve and

 produce an evoked response. It does not actually measure the evoked response, and accordingly,

 does not allow for the diagnosis or prognosis of neuromuscular disease.

          142.     Since the Medi-DX is incapable of measuring the evoked response of a nerve, as is

 necessary for the diagnosis or prognosis of neuromuscular disease, on or about July 8, 2003, the

 Center for Medicare Services (“CMS”) issued a Memorandum in which it concluded that testing

 performed with the Medi-DX is neither reasonable nor necessary for the diagnosis of sensory or

 peripheral neuropathies and is not reimbursable under the Medicare program using CPT Code

 95904.




                                                   32
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 33 of 108 PageID #: 33




        143.   In addition, effective April 1, 2004, based on a reconsideration of current Medicare

 policy for sNCT, CMS concluded that the use of any type of sNCT device (e.g., “current output”

 type device used to perform current perception threshold (CPT), pain perception threshold (PPT),

 or pain tolerance threshold (PTT) testing or “voltage input” type device used for voltage-nerve

 conduction threshold (v-NCT) testing) to diagnose sensory neuropathies or radiculopathies in

 Medicare beneficiaries is not reasonable and necessary.”

        144.   On information and belief, CMS continues to hold the position, under Nationally

 Non-covered Indications (Section 160.23, C.) that “all uses of sNCT to diagnose sensory

 neuropathies or radiculopathies are non-covered.”

        145.   Subsequent to the 2003 CMS Memorandum, Neuro-Diagnostic Associates, the

 manufacturer of the Medi-DX, was renamed Pain-DX, Inc., and the Medi-DX device was

 rebranded as the “Axon-II.” The Axon-II was marketed with a separate device called the “Neural-

 Scan Potentiometer” (or “Potentiometer”).

        146.   On information and belief, with the exception of the bundling of the Potentiometer,

 the Medi-DX and the Axon-II are substantively identical.

        147.   On information and belief, the Neural-Scan Potentiometer sold with the Axon-II is

 an electrical voltage meter biofeedback device invented, designed and manufactured by The

 Prometheus Group. It is incapable, either when used alone or in tandem with the Medi-DX or

 Axon-II, of performing the essential components of a sensory nerve conduction study required by

 AMA pursuant to CPT Code 95904.

        148.   On information and belief, the Potentiometer is used by placing electrodes on a

 Covered Person’s skin in designated locations for each testing site. As the Medi-DX or Axon-II




                                                33
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 34 of 108 PageID #: 34




 stimulus is applied, a digital reading of the millivolts of such stimulus, plus other background noise

 is displayed on the Potentiometer.

        149.    On information and belief, in furtherance of the scheme to defraud alleged herein,

 the Potentiometer purports to display an increase in its reading of 20 millivolts or more just before

 the stimulus threshold when the patient perceives the “slight tickle,” or purported current

 perception threshold stimulus of the A-Delta fiber. The 20 millivolts or more increase in the

 Potentiometer reading is purportedly a result of the additional current contributed by the activation

 of the A-Delta fibers to the sensory nerve compound action potential.

        150.    On information and belief, notwithstanding that the pf-NCS Testing is supposed to

 elicit a response from a Covered Person’s A-Delta pain fibers, the Axon-II protocol requires that

 the patient receive an electrical stimulus characterized as no more than a “slight tickle.”

        151.    On information and belief, the A-Delta fibers are not activated by an electrical

 stimulus that is only strong enough to be characterized by the Covered Person as no more than a

 “slight tickle,” but require a stronger stimulus that the Covered Person will perceive as painful

 and/or greater than a “slight tickle.”

        152.    On information and belief, even if it could selectively detect activation of the A-

 Delta fibers, the Potentiometer is still incapable of obtaining, recording, or displaying any

 information related to the activation of the sensory nerve (i.e., the sensory compound action

 potential) or the activation of the A-Delta fibers. It provides none of the essential information

 required to perform medically useful analysis of the action potential of a firing nerve.

        153.    On information and belief, detection of the action potential, even if it was possible

 with the Potentiometer, provides no information about the normality or abnormality of a Covered

 Person’s A-Delta fibers. Furthermore, the Potentiometer uses only surface electrodes rather than




                                                  34
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 35 of 108 PageID #: 35




 intraneural electrodes which are necessary to record the faint activity of the A-Delta fibers,

 assuming that the Potentiometer even has the electrical capabilities of such measurements, which

 it does not.

         154.   On information and belief, because the only “quantitative” element in the Medi-

 DX and Axon-II testing is the intensity of the stimulus according to the position of the stimulus

 dial on the machine, then recognition of the stimulus, with or without the Potentiometer, can only

 be considered a psychophysical test. It is a test that depends totally on the interaction between the

 application of a physical, graded stimulus to a subject and the subject’s corresponding

 identification of the minimum perception threshold (sensation) resulting from the stimulus.

         155.   On information and belief, the Axon-II System is incapable of measuring the

 stimulus thresholds of A-Delta fibers, and is incapable of measuring the amplitude of the

 compound action potential that travels along a nerve.

         156.   On information and belief, the Axon II is incapable of selectively stimulating and/or

 evaluating A-delta pain fiber nerve function. Instead, the Axon II (and potentiometer) measure

 only stimulus artifact.

         157.   On information and belief, even if the Potentiometer was capable of measuring the

 amplitude of the compound action potential that travels along a nerve, it is incapable of selectively

 measuring the compound action potential of A-Delta fibers.

         158.   At all relevant times mentioned herein, in furtherance of the scheme to defraud, the

 Defendants falsely and fraudulently submitted boilerplate patient reports to Liberty Mutual which

 stated that the psychophysical response elicited by the Axon-II was verified by the Potentiometer.

         159.   On information and belief, the pf-NCS Testing performed by Defendants was

 psychophysical and excluded from coverage pursuant to CPT Code 95904, as the measurements




                                                  35
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 36 of 108 PageID #: 36




 on which a subject’s report is based requires the presentation of graded stimuli and the

 psychophysiological perception by the patient of the stimulus.

        160.    At all relevant times mentioned herein, the pf-NCS Testing purportedly performed

 by the Defendants was not reimbursable pursuant to CPT Code 95904.

 D. Fraudulent Billing using CPT Codes 95904 and 95999

        161.    Pursuant to Section 5108 of the Insurance Law, the New York State Department of

 Financial Services, formerly the Department of Insurance, has adopted the Official New York

 Workers’ Compensation Board Medical Fee Schedule (“Fee Schedule”), which sets forth the

 charges for professional health services that are reimbursable under the No-fault Law. The Fee

 Schedule incorporates the CPT codes, as well as the coding rules and regulations, published by the

 American Medical Association (the “AMA”) in the Current Procedural Terminology (“CPT”)

 Code Book. The CPT Code Book is the definitive medical source used by licensed medical

 professionals to accurately describe, among other things, medical and diagnostic services

 performed and billed to third-party payors, such as insurance companies.

        162.    On information and belief, at all relevant times mentioned herein, the Defendants,

 as a matter of procedure, practice, and protocol, routinely and fraudulently billed Liberty Mutual

 for pf-NCS Testing purportedly performed on Covered Persons using CPT Code 95904, which is

 the CPT code for a “Nerve conduction, amplitude and latency/velocity study, each nerve; sensory,”

 or a sensory nerve conduction velocity study. In the CPT Assistant of April 2002, the following

 description of the procedures necessary for CPT Code 95904 was given:

                Sensory NCSs (95904) are performed by applying electrical
                stimulation near a nerve and recording the response from a distant
                site along the nerve. Response parameters include amplitude,
                latency, configuration, and Sensory conduction velocity.




                                                36
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 37 of 108 PageID #: 37




        163.    In addition, the AMA specifies that NCS reports should document the nerves

 evaluated, the distance between the stimulation and recording sites, conduction velocity, latency

 values and amplitude. On information and belief, none of these five essential elements that define

 a valid nerve conduction study is optional, and failure to measure and document all of these

 essential parameters makes a study ineligible for billing under CPT Code 95904.

        164.    On or about February 14, 2002, the CMS issued a Decision Memorandum (“the

 2002 Memorandum”) setting forth the basis for its decision to issue a Non-Coverage Decision

 concerning the ineffectiveness of QST, in general, and QST performed using a CPT device

 manufactured by Neurotron and known as a Neurometer, in particular. The 2002 Memorandum

 determined that QST is neither reasonable nor necessary for the diagnosis of sensory or peripheral

 neuropathies because it is not clinically effective, and for that reason, its use is not covered under

 the Medicare program.

        165.    On or about July 8, 2003, CMS issued a second Decision Memorandum (“the 2003

 Memorandum”) reaffirming the conclusions it reached in 2002 regarding the Neurometer, and

 expanding the scope of such conclusions to specifically include pf-NCS Testing performed with

 the Medi-DX. The Non-Coverage Decision formally memorializing the 2003 Memorandum

 became effective on April 1, 2004.

        166.    With regard to pf-NCS Testing, in general, and pf-NCS Testing performed with the

 Medi-DX in particular, the 2003 Memorandum determined, among other things, that: (i) CPT

 Code 95904 is reserved only for standard NCS; (ii) QST, in general, and pf-NCS Testing, in

 particular, is incapable of providing information on the amplitude, latency or velocity of a nerve

 response such as is provided during a standard NCS; and (iii) there is no evidence to suggest that

 pf-NCS Testing is reasonable and/or necessary for diagnosing sensory or peripheral neuropathies.




                                                  37
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 38 of 108 PageID #: 38




        167.    On information and belief, effective July 1, 2005, the AMA assigned CPT Category

 III Code 0110T to pf-NCS Testing. Category III codes are a set of temporary codes that allow for

 data collection on emerging technology, services and procedures. These codes are intended to be

 used for data collection to substantiate widespread usage or to provide documentation for the FDA

 approval process.

        168.    On information and belief, the assignment of a Category III Code to a procedure

 does not imply or endorse clinical efficacy of that procedure, and the Fee Schedule provides that

 all Category III Codes are “By Report” (BR) procedures, meaning that to the extent that a Category

 III procedure is reimbursable, an “operative report” of the procedure is required.

        169.    On information and belief, the Fee Schedule mandates that bills for Category III

 procedures not accompanied by the required operative report are to be deemed not properly

 submitted, unless and until an operative report is received by the payer.

        170.    On or about January 7, 2008, CMS reiterated and clarified that pf-NCS Testing must

 be billed using CPT Category III 0110T, and not using CPT Code 95904.

        171.    Moreover, the AMA provided further clarification in the May, 2011 edition of the

 CPT Assistant, wherein it unambiguously indicated that billing under CPT Code 95904 requires

 measurement of the subject’s amplitude, latency and velocity, none of which the Axon-II can

 measure.

        172.    At all relevant times mentioned herein, the Defendants falsely and fraudulently

 misrepresented that the Axon-II System objectively measured amplitude so that they could bill

 pursuant to CPT Code 95904, when in fact, the Axon-II’ internal analyses are based purely on a

 reading of the intensity of the external shock being introduced from a device, and not the objective




                                                 38
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 39 of 108 PageID #: 39




 amplitude of the nerve’s compound action potential resulting from that external shock, as is

 required to bill under CPT Code 95904.

        173.    On information and belief, Defendants, including but not limited to Chiropractic

 Performance Services, P.C., Crosstown Chiropractic, P.C., Dynamic Healthcare Center, LLC, JC

 Chiropractic, PLLC., Modern Chiropractic Solutions, LLC, Nassau Chiropractic Services, P.C.,

 and Spinal Pro Chiropractic, P.C., with the intent to fraudulently induce Liberty Mutual into

 reimbursing the maximum amount of dollars for unnecessary pf-NCS Testing, billed Liberty

 Mutual for such services using CPT Code 95904,

        174.    In addition to fraudulently billing pursuant to CPT code 95904, Defendants,

 including but not limited to Chiropractic Performance Services, P.C., Crosstown Chiropractic P.C.

 and New York Core Chiropractic, P.C. routinely billed Plaintiffs pursuant to CPT Code 95999,

 which is reserved for “unlisted neurological or neuromuscular diagnostic procedures,” when in

 fact, such services, if reimbursable at all, were required to be billed pursuant to CPT Category III

 Code 0110T.

        175.    The billing of pf-NCS Testing pursuant to CPT Code 95999 was a knowing

 misrepresentation of the facts.

 E. Unnecessary pf-NCS Testing and Fraudulent Misrepresentations

        176.    On information and belief, pf-NCS Testing is not required for the diagnosis or

 treatment of injuries caused by motor vehicle accidents, such as radiculopathy, plexopathy and

 nerve entrapment, all which can be diagnosed with the standard methods of neurological

 examination and/or standard EMG/NCV testing.

        177.    On information and belief, Defendants sought reimbursement of No-fault benefits

 from Liberty Mutual through the submission of medical records, reports and bills which contained




                                                 39
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 40 of 108 PageID #: 40




 false and material misrepresentations as to medical necessity of the pf-NCS Testing and the actual

 services rendered.

        178.    On information and belief, in order to obfuscate the fact that the billed for pf-NCS

 Testing was medically unnecessary, not rendered as billed and/or of no diagnostic value,

 Defendants made material misrepresentations in documentation submitted in support of their

 claims for reimbursement.

        179.    On information and belief, demonstrative of the fact that the pf-NCS purportedly

 performed by Defendants was fraudulent, the clinical presentation of Covered Persons, as

 documented in Defendants’ own medical records, was routinely inconsistent with the reported

 results of the pf-NCS Testing. By way of example and not limitation, in numerous instances,

 Defendants reported neurologic examination would be documented as normal, with no complaints

 of pain, numbness of tingling by Covered Persons, while the related pf-NCS Testing reports

 identified evidence of radiculopathy at multiple levels.

        180.    By way of further example and not limitation, in numerous instances, Defendants’

 reported abnormal findings in Covered Persons’ medical reports did not correlate with

 accompanying graphs, which purported to provide objective evidence of the A-delta pain sensory

 nerve fiber response.

        1.      Presumptive Diagnosis

        181.    On information and belief, Defendants, including but not limited to Chiropractic

 Performance Services, Dynamic Healthcare Center, JC Chiropractic, Modern Chiropractic

 Solutions, Nassau Chiropractic Services, and New York Core Chiropractic routinely

 misrepresented in bogus medical reports submitted to Liberty Mutual in support of claims for

 reimbursement that Covered Persons had a “Presumptive Diagnosis (or reason why the pf-NCS




                                                 40
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 41 of 108 PageID #: 41




 Testing was being performed) of “cervical plexopathy without motor deficit,” and/or “lumbosacral

 plexopathy without motor deficit,” or substantially similar language.

        182.     On information and belief, plexopathy is an injured or disordered condition of a

 plexus and especially a nerve plexus.

        183.     On information and belief, Defendants, including but not limited to Chiropractic

 Performance Services, Dynamic Healthcare Center, JC Chiropractic, Modern Chiropractic

 Solutions, Nassau Chiropractic Services, and New York Core Chiropractic included “cervical

 plexopathy without motor deficit,” and/or “lumbosacral plexopathy without motor deficit,” or

 substantially similar language as a presumptive diagnosis in their medical reports to indicate that

 pf-NCS Testing was being performed in order to evaluate for the possibility of a cervical or

 lumbosacral plexopathy that has resulted in injury or damage to the sensory fibers, but not to the

 motor fibers.

        184.     On information and belief, there is no such thing as a plexopathy involving

 exclusively sensory fibers, without motor deficit.

        185.     On information and belief, cervical plexopathy and lumbosacral plexopathy

 involve injury to major peripheral nerves, which carry both motor and sensory nerve fibers of all

 types and sizes.

        186.     On information and belief, it would be an anatomic and physiologic impossibility

 to injure only the sensory nerve fibers of a plexus without injuring the motor nerves.

        187.     On information and belief, Defendants’ representations that pf-NCS Testing is

 useful for evaluating a presumptive diagnosis of “cervical” or “lumbosacral plexopathy without

 motor deficit” were knowing and willful misrepresentation of the facts designed to induce




                                                 41
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 42 of 108 PageID #: 42




 Plaintiffs into paying for pf-NCS Testing that was not performed as billed, was medically

 unnecessary and/or was of no diagnostic value.

        2.      Electrode Distances

        188.    On information and belief, Defendants, including but not limited to Defendant

 Nassau Chiropractic Services, P.C. routinely misrepresented in bogus medical reports submitted

 to Liberty Mutual in support of claims for reimbursement that Covered Persons that “electrode

 distances” were measured in connection with the pf-NCS Testing purportedly provided to Covered

 Persons.

        189.    On information and belief, “electrode distances” refer to the distance between the

 stimulating probe of the Axon-II, which is placed over various reference points on the skin, and

 the recording potentiometer electrode, which is placed over the spine (cervical or lumbar), and

 should very from patient to patient depending on their size.

        190.    On information and belief, one or more Defendants, including but not limited to

 Defendant Nassau Chiropractic Services routinely fabricated the measurements of electrode

 distances indicated on pf-NCS reports submitted to Liberty Mutual in connection with claims for

 reimbursement.

        191.    By way of example and not limitation, for cervical studies, Defendants, including

 but not limited to Nassau Chiropractic Services routinely indicated electrode distances as follows:

 Radial, Median, Ulnar: 60cm; Axillary: 20cm; Medial Cutaneous: 30cm; and Suprascapular:

 15cm. By way of further example and not limitation, for lumbosacral studies, Defendants routinely

 listed electrode distances as follows: Lat. Femoral Cut.: 60cm; Femoral: 75cm; Saphen, Peroneal,

 Sural: 115cm; and ns Post. Femoral: 90cm.




                                                  42
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 43 of 108 PageID #: 43




        192.    Notwithstanding that such distances should vary, the electrode distances contained

 in the pf-NCS testing reports submitted by Defendants were routinely the same across all patients,

 meaning one of two thing: that either every single patient had the exact same body type as each

 other, or that the distances were not actually measured (in other words, the distances are

 fabricated). It is a virtual impossibility that every single patient examined, male and female, had

 the exact same body type requiring the exact same distances between stimulating and recording

 electrodes, and therefore, the electrode distances contained in the pf-NCS testing reports submitted

 by Defendants were fabricated and a knowing and willful misrepresentation of the facts intended

 to induce payment from Liberty Mutual.

        193.    On information and belief, the electrode distances indicated by Defendants,

 including but not limited to Nassau Chiropractic Services did not include all of the nerves

 purportedly studied by pf-NCS Testing on Covered Persons on reports submitted to Plaintiffs in

 support of reimbursement.

        194.    Therefore, these numbers are likely fabricated, making this a knowing and willful

 misrepresentation of the facts.

        3.      pf-NCS Graphs Misrepresented as Showing Nerve Conduction Velocity

        195.    On information and belief, Defendants, including but not limited Crosstown

 Chiropractic, New York Core Chiropractic, and Spinal Pro Chiropractic included printed graphs

 with their reports submitted to Plaintiffs in support of reimbursement which misrepresented that

 the pf-NCS Testing measured nerve conduction velocity/latency (Vel./Lat.), when in fact, it did

 not.

        196.    On information and belief, velocity, or speed, is a measure of distance over time.




                                                 43
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 44 of 108 PageID #: 44




        197.    In electrodiagnostic medicine, velocity is measured as meters per second (m/s),

 and to measure the conduction velocity of a nerve, one must know the time and distance it takes

 for a nerve impulse to travel from one point in a nerve to another point.

        198.    In electrodiagnostic medicine, distal peak or onset latency can also be a measure

 of conduction speed, or velocity, but only because certain studies are performed at standard

 distances, so the distances are already known. By way of example and not limitation, when

 performing a standard antidromic median sensory nerve conduction study at the wrist, the

 stimulus point is 14 cm proximal to the recording over the nerve at the finger. Because the

 distance is fixed, the time it takes to get from point A to point B (distal latency) is a useful and

 valid measure of conduction speed. Therefore, a distal latency is only valid if the standard

 distance is used (and recorded on the report). Notwithstanding the foregoing, in the graphs

 submitted by Defendants in connection with their claims for reimbursement, which are clearly

 labeled as measuring velocity and/or latency, there are no measurements of distance, making it

 impossible to measure velocity, or speed.

        199.     Therefore, these graphs misrepresent that they are measuring the nerve

 conduction velocity/latency.

        4.      The Potentiometer Allows a Precise and Objective
                Measurement of the Action Potential of the Nerve Firing

        200.    On information and belief, Defendants, including but not limited to Chiropractic,

 New York Core Chiropractic, and Spinal Pro Chiropractic, routinely represented in reports

 submitted to Plaintiffs in support of reimbursement that the Potentiometer allows a precise and

 objective measurement of the action potential of the nerve firing.

        201.    On information and belief, pf-NCS Testing in general, and the Potentiometer in

 particular, are incapable of recording A-delta pain sensory nerve responses.



                                                 44
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 45 of 108 PageID #: 45




        202.    Therefore, Defendants’ statement that the Potentiometer allows a precise and

 objective measurement of the action potential of the nerve firing was a representation of facts that

 they knew, or should have known was untrue.

                                  DISCOVERY OF THE FRAUD

        203.    Based upon Defendants’ material misrepresentations and other affirmative acts to

 conceal their fraud from Liberty Mutual, Liberty Mutual did not discover and should not have

 reasonably discovered that its damages were attributable to fraud until shortly before they filed

 this Complaint.

                                   STATEMENT OF CLAIMS

                                  FIRST CLAIM FOR RELIEF

                              AGAINST ANTHONY DESANO, D.C.

                             (RICO, pursuant to 18 U.S.C § 1962(c))

        204.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

                                    THE RICO ENTERPRISE

        205.    At all relevant times mentioned herein, Chiropractic Performance Services, P.C.

 was an “enterprise” engaged in, or the activities of which affect, interstate commerce, as that term

 is defined by 18 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

        206.    From in or about 2014 through the date of the filing of this Complaint, Defendant

 Desano conducted and participated in the affairs of the Chiropractic Performance Services, P.C.

 enterprise through a pattern of racketeering activity, including the many acts of mail fraud

 described herein, in the representative list of predicate acts set forth in the Appendix accompanying




                                                  45
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 46 of 108 PageID #: 46




 this Complaint, all of which are incorporated by reference. Defendant’s conduct constitutes a

 violation of 18 U.S.C. § 1962(c).

        207.    At all relevant times mentioned herein, Desano participated in the affairs of the

 Chiropractic Performance Services, P.C. enterprise through a pattern of racketeering activities that

 consisted of creating, submitting and/or causing to be submitted fraudulent bills and supporting

 documents to Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, LM General Insurance Company and LM Insurance Corporation that were based, in

 part, on pf-NCS Testing that was not rendered as billed, fabricated, medically unnecessary and/or

 of no diagnostic value.

                      THE PATTERN OF RACKETEERING ACTIVITY

                                        (Racketeering Acts)

        208.    The racketeering acts set forth herein were carried out on a continued basis over

 more than a 5 1/2 year period, were related and similar, and were committed as part of Desano’s

 ongoing scheme to fraudulently bill for pf-NCS Testing to defraud insurers and, if not stopped,

 will continue into the future.

        209.    On information and belief, this pattern of racketeering activity poses a specific

 threat of repetition extending indefinitely into the future, inasmuch as Chiropractic Performance

 Services, P.C. continues to pursue collection on the fraudulent billing to the present day.

        210.    As a part of the pattern of racketeering activity, and for the purpose of executing

 the scheme and artifice to defraud as described above, Desano caused mailings to be made through

 the United States Postal Service, in violation of 18 U.S.C. § 1341. The mailings were made in

 furtherance of a scheme or artifice to defraud Liberty Mutual Fire Insurance Company, American

 States Insurance Company, LM General Insurance Company, and LM Insurance Corporation, and




                                                  46
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 47 of 108 PageID #: 47




 to induce them to issue checks to the Chiropractic Performance Services, P.C. enterprise based

 upon materially false and misleading information.

        211.    Through the Chiropractic Performance Services, P.C. enterprise, Desano submitted

 fraudulent claim forms seeking payment for pf-NCS Testing that was not performed as billed

 and/or fabricated and/or of no diagnostic value. The bills and supporting documents that were sent

 by and/or on behalf of Desano and/or others acting under his direction and control, as well as the

 payments that Plaintiffs made in response to those bills, were sent through the United States Postal

 Service. By virtue of those activities, Desano engaged in a continuous series of predicate acts of

 mail fraud, extending from the formation of the Chiropractic Performance Services, P.C. enterprise

 through the filing of this Complaint.

        212.    A representative sample of predicate acts, set forth in the accompanying Appendix,

 identifies the nature and date of mailings that were made by or on behalf of Desano in furtherance

 of the scheme as well as the specific misrepresentations identified for each of the mailings.

        213.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

 1961(1)(b).

        214.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

 within the meaning of 18 U.S.C. § 1961(5).

                                              Damages

        215.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Liberty

 Mutual Fire Insurance Company, American States Insurance Company, LM General Insurance

 Company, and LM Insurance Corporation have been injured in their business and property and

 been damaged in the aggregate amount presently in excess of $49,000, the exact amount to be

 determined at trial.




                                                 47
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 48 of 108 PageID #: 48




        216.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs Liberty Mutual Fire Insurance Company,

 American States Insurance Company, LM General Insurance Company, and LM Insurance

 Corporation are entitled to recover from Anthony Desano, three-fold damages sustained by them,

 together with the costs of this lawsuit and reasonable attorneys’ fees.

                                  SECOND CLAIM FOR RELIEF

               AGAINST CHIROPRACTIC PERFORMANCE SERVICES, P.C.
                          AND ANTHONY DESANO, D.C.

                                       (Common Law Fraud)

        217.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        218.    Defendants Chiropractic Performance Services and Desano intentionally,

 knowingly, fraudulently, and with an intent to deceive Plaintiffs Liberty Mutual Fire Insurance

 Company, Liberty Insurance Corporation, American States Insurance Company, LM General

 Insurance Company, and LM Insurance Corporation, made numerous false and misleading

 statements of material fact as to the necessity of the medical services purportedly rendered and

 that the medical services were provided when, in fact, they were not, thereby inducing Plaintiffs

 Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, American States

 Insurance Company, LM General Insurance Company, and LM Insurance Corporation to make

 payments to Defendants that Defendants were not entitled to because of their fraudulent nature.

 As part of the fraudulent scheme implemented by Desano, Chiropractic Performance Services

 made material misrepresentations and/or omitted material statements in submitting No-fault claims

 to Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, American

 States Insurance Company, LM General Insurance Company and LM Insurance Corporation for

 payment.



                                                  48
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 49 of 108 PageID #: 49




        219.    Defendants Chiropractic Performance Services and Desano intentionally,

 knowingly, fraudulently, and with the intent to commit and facilitate billing fraud and deceive

 Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, American

 States Insurance Company, LM General Insurance Company, and LM Insurance Corporation,

 concealed the fact that the bills submitted to them for reimbursement of No-fault benefits for

 services relating to the performance of pf-NCS Testing were misrepresented.

        220.    Defendants Chiropractic Performance Services and Desano intentionally,

 knowingly, fraudulently, and with the intent to commit and facilitate billing fraud and deceive

 Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, American

 States Insurance Company, LM General Insurance Company, and LM Insurance Corporation,

 concealed the fact that, in many instances, the services relating to pf-NCS Testing were of no

 diagnostic value.

        221.    Defendants Chiropractic Performance Services and Desano intentionally,

 knowingly, fraudulently, and with the intent to commit and facilitate billing fraud and deceive

 Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, American

 States Insurance Company, LM General Insurance Company, and LM Insurance Corporation,

 concealed the fact that the services, if provided at all, were provided pursuant to a protocol that

 was intended to maximize Defendants’ profit and reimbursement of payments from Plaintiffs

 Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, American States

 Insurance Company, LM General Insurance Company, and LM Insurance Corporation , as opposed

 to medical necessity.

        222.    On information and belief, Defendants intentionally, knowingly, fraudulently, and

 with the intent to deceive, submitted patient medical records, reports, treatment verifications and




                                                 49
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 50 of 108 PageID #: 50




 bills for medical treatment which contained false representations of material facts, including but

 not limited to the following fraudulent material misrepresentations:

        •       False and misleading statements contained in medical reports that
                Defendants selectively detected the activation of a Covered Person’s
                nerve’s A-Delta fibers, when in fact they did not.

        •       False and misleading statements contained in bills for pf-NCS
                Testing submitted to Plaintiffs that the Defendants performed Nerve
                Conduction Studies on Covered Persons which were reimbursable
                pursuant to CPT Codes 95904 and/or 95999, when in fact they did
                not.

        •       False and misleading statements and information designed to
                conceal the fact that the treatment and pf-NCS Testing provided for
                a Covered Person’s purported injury were not rendered as billed,
                fabricated, medically unnecessary and/or of no diagnostic value.

        •       False and misleading statements exaggerating and/or falsifying the
                clinical usefulness of pf-NCS Testing for the treatment of the
                purported injuries suffered by Covered Persons.

        •       False and misleading statements concealing the fact that the pf-NCS
                Testing was rendered to Covered Persons pursuant to a fraudulent
                protocol and predetermined course of treatment intended to
                maximize Defendant’s profit and reimbursement of payments.

        •       False and misleading test results, reports and bills that sought
                reimbursement for pf-NCS Testing when, in fact, in many instances,
                such services were not rendered as billed; and

        •       Other misrepresentations, including but not limited to those
                contained in paragraphs 1 through 203 above.

        223.    On information and belief, in numerous instances, the medical records, reports and

 bills submitted by Defendants to Plaintiffs Liberty Mutual Fire Insurance Company, Liberty

 Insurance Corporation, American States Insurance Company, LM General Insurance Company,

 and LM Insurance Corporation in connection with pf-NCS Testing set forth fictional findings,

 diagnoses and representations of the services provided. The false representations contained therein

 not only were intended to defraud Plaintiffs Liberty Mutual Fire Insurance Company, Liberty



                                                 50
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 51 of 108 PageID #: 51




 Insurance Corporation, American States Insurance Company, LM General Insurance Company,

 and LM Insurance Corporation, but constitute a grave and serious danger to the Covered Persons

 and the consumer public, particularly if the sham and fictional diagnoses and test results were to

 be relied upon by any subsequent healthcare provider.

        224.      The foregoing was intended to deceive and mislead Plaintiffs Liberty Mutual Fire

 Insurance Company, Liberty Insurance Corporation, American States Insurance Company, LM

 General Insurance Company, and LM Insurance Corporation into believing that Desano, through

 Chiropractic Performance Services was providing medically valid services when, in fact, he was

 not.

        225.      Defendants knew the foregoing material misrepresentations to be false when made

 and nevertheless made these false representations with the intention and purpose of inducing

 Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, American

 States Insurance Company, LM General Insurance Company, and LM Insurance Corporation to

 rely thereon.

        226.      Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation,

 American States Insurance Company, LM General Insurance Company, and LM Insurance

 Corporation did in fact reasonably and justifiably rely on the foregoing material

 misrepresentations, which they were led to believe existed as a result of Defendants’ acts of fraud

 and deception.

        227.      Had Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance

 Corporation, American States Insurance Company, LM General Insurance Company, and LM

 Insurance Corporation known of the fraudulent content of, and misrepresentations in, the medical

 records, reports, treatment verifications, and bills for medical treatment, they would not have paid




                                                 51
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 52 of 108 PageID #: 52




 Chiropractic Performance Services’ claims for No-fault insurance benefits submitted in connection

 therewith.

        228.    Furthermore, Defendants’ far reaching pattern of fraudulent conduct evinces a high

 degree of moral turpitude and wanton dishonesty which, as alleged above, has harmed, and will

 continue to harm, the public at large, thus entitling Plaintiffs Liberty Mutual Fire Insurance

 Company, Liberty Insurance Corporation, American States Insurance Company, LM General

 Insurance Company, and LM Insurance Corporation to recovery of exemplary and punitive

 damages.

        229.    By reason of the foregoing, Plaintiffs Liberty Mutual Fire Insurance Company,

 Liberty Insurance Corporation, American States Insurance Company, LM General Insurance

 Company, and LM Insurance Corporation have sustained compensatory damages and been injured

 in their business and property in an amount as yet to be determined, but believed to be in excess

 of $50,000, the exact amount to be determined at trial, plus interest, costs, punitive damages and

 other relief the Court deems just.

                                  THIRD CLAIM FOR RELIEF

               AGAINST CHIROPRACTIC PERFORMANCE SERVICES, P.C.
                          AND ANTHONY DESANO, D.C.

                                       (Unjust Enrichment)

        230.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        231.    By reason of their wrongdoing, Defendants Chiropractic Performance Services and

 Desano have been unjustly enriched, in that they have, directly and/or indirectly, received monies

 from Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, American

 States Insurance Company, LM General Insurance Company, and LM Insurance Corporation that



                                                52
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 53 of 108 PageID #: 53




 are the result of unlawful conduct and that, in equity and good conscience, they should not be

 permitted to keep.

        232.    Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation,

 American States Insurance Company, LM General Insurance Company, and LM Insurance

 Corporation are therefore entitled to restitution from Defendants Chiropractic Performance

 Services and Desano in the amount by which Defendants have been unjustly enriched.

        233.    By reason of the foregoing, one or more Plaintiffs have sustained compensatory

 damages and been injured in their business and property in an amount as yet to be determined, but

 believed to be in excess of $50,000, the exact amount to be determined at trial, plus interest, costs

 and other relief the Court deems just.

                                  FOURTH CLAIM FOR RELIEF

                                  AGAINST ROSS FIALKOV, D.C.

                              (RICO, pursuant to 18 U.S.C § 1962(c))

        234.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

                                    THE RICO ENTERPRISE

        235.    At all relevant times mentioned herein, Crosstown Chiropractic, P.C. was an

 “enterprise” engaged in, or the activities of which affect, interstate commerce, as that term is

 defined by 18 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

        236.    From in or about 2019 through the date of the filing of this Complaint, Defendant

 Fialkov conducted and participated in the affairs of the Crosstown Chiropractic, P.C. enterprise

 through a pattern of racketeering activity, including the many acts of mail fraud described herein,

 in the representative list of predicate acts set forth in the Appendix accompanying this Complaint,




                                                  53
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 54 of 108 PageID #: 54




 all of which are incorporated by reference. Defendant’s conduct constitutes a violation of 18 U.S.C.

 § 1962(c).

        237.    At all relevant times mentioned herein, Fialkov participated in the affairs of the

 Crosstown Chiropractic, P.C. enterprise through a pattern of racketeering activities that consisted

 of creating, submitting and/or causing to be submitted fraudulent bills and supporting documents

 to Plaintiff LM General Insurance Company that were based, in part, on pf-NCS Testing that was

 not rendered as billed, fabricated, medically unnecessary and/or of no diagnostic value.

                      THE PATTERN OF RACKETEERING ACTIVITY

                                        (Racketeering Acts)

        238.    The racketeering acts set forth herein were carried out on a continued basis over

 more than a 1 year period, were related and similar, and were committed as part of Fialkov’s

 ongoing scheme to fraudulently bill for pf-NCS Testing to defraud insurers and, if not stopped,

 will continue into the future.

        239.    On information and belief, this pattern of racketeering activity poses a specific

 threat of repetition extending indefinitely into the future, inasmuch as Crosstown Chiropractic,

 P.C. continues to pursue collection on the fraudulent billing to the present day.

        240.    As a part of the pattern of racketeering activity, and for the purpose of executing

 the scheme and artifice to defraud as described above, Fialkov caused mailings to be made through

 the United States Postal Service, in violation of 18 U.S.C. § 1341. The mailings were made in

 furtherance of a scheme or artifice to defraud LM General Insurance Company, and to induce it to

 issue checks to the Crosstown Chiropractic, P.C. enterprise based upon materially false and

 misleading information.




                                                  54
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 55 of 108 PageID #: 55




        241.    Through the Crosstown Chiropractic, P.C. enterprise, Fialkov submitted fraudulent

 claim forms seeking payment for pf-NCS Testing that was not performed as billed and/or

 fabricated and/or of no diagnostic value. The bills and supporting documents that were sent by

 and/or on behalf of Fialkov and/or others acting under his direction and control, as well as the

 payments that Plaintiffs made in response to those bills, were sent through the United States Postal

 Service. By virtue of those activities, Fialkov engaged in a continuous series of predicate acts of

 mail fraud, extending from the formation of the Crosstown Chiropractic, P.C. enterprise through

 the filing of this Complaint.

        242.    A representative sample of predicate acts, set forth in the accompanying Appendix,

 identifies the nature and date of mailings that were made by or on behalf of Fialkov in furtherance

 of the scheme as well as the specific misrepresentations identified for each of the mailings.

        243.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

 1961(1)(b).

        244.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

 within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

        245.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiff LM General

 Insurance Company has been injured in their business and property and been damaged in the

 aggregate amount presently in excess of $7,000 , the exact amount to be determined at trial.

        246.    Pursuant to 18 U.S.C. § 1964(c), Plaintiff LM General Insurance Company is

 entitled to recover from Fialkov, three-fold damages sustained by them, together with the costs of

 this lawsuit and reasonable attorneys’ fees.




                                                  55
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 56 of 108 PageID #: 56




                                  FIFTH CLAIM FOR RELIEF

                       AGAINST CROSSTOWN CHIROPRACTIC, P.C.
                               AND ROSS FIALKOV, D.C.

                                      (Common Law Fraud)

        247.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        248.    Defendants Crosstown Chiropractic and Fialkov intentionally, knowingly,

 fraudulently, and with an intent to deceive Plaintiff LM General Insurance Company, made

 numerous false and misleading statements of material fact as to the necessity of the medical

 services purportedly rendered and that the medical services were provided when, in fact, they were

 not, thereby inducing Plaintiff LM General Insurance Company to make payments to Defendants

 that Defendants were not entitled to because of their fraudulent nature. As part of the fraudulent

 scheme implemented by Fialkov, Crosstown Chiropractic made material misrepresentations and/or

 omitted material statements in submitting No-fault claims to Plaintiff LM General Insurance

 Company for payment.

        249.    Defendants Crosstown Chiropractic and Fialkov intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiff LM

 General Insurance Company, concealed the fact that the bills submitted to them for reimbursement

 of No-fault benefits for services relating to the performance of pf-NCS Testing were

 misrepresented.

        250.    Defendants Crosstown Chiropractic and Fialkov intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiff LM

 General Insurance Company, concealed the fact that, in many instances, the services relating to pf-

 NCS Testing were of no diagnostic value.



                                                 56
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 57 of 108 PageID #: 57




        251.    Defendants Crosstown Chiropractic and Fialkov intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiff LM

 General Insurance Company, concealed the fact that the services, if provided at all, were provided

 pursuant to a protocol that was intended to maximize Defendants’ profit and reimbursement of

 payments from Plaintiff LM General Insurance Company, as opposed to medical necessity.

        252.    On information and belief, Defendants intentionally, knowingly, fraudulently, and

 with the intent to deceive, submitted patient medical records, reports, treatment verifications and

 bills for medical treatment which contained false representations of material facts, including but

 not limited to the following fraudulent material misrepresentations:

        •       False and misleading statements contained in medical reports that
                Defendants selectively detected the activation of a Covered Person’s
                nerve’s A-Delta fibers, when in fact they did not.

        •       False and misleading statements contained in bills for pf-NCS
                Testing submitted to Plaintiffs that the Defendants performed Nerve
                Conduction Studies on Covered Persons which were reimbursable
                pursuant to CPT Codes 95904 and/or 95999, when in fact they did
                not.

        •       False and misleading statements and information designed to
                conceal the fact that the treatment and pf-NCS Testing provided for
                a Covered Person’s purported injury were not rendered as billed,
                fabricated, medically unnecessary and/or of no diagnostic value.

        •       False and misleading statements exaggerating and/or falsifying the
                clinical usefulness of pf-NCS Testing for the treatment of the
                purported injuries suffered by Covered Persons.

        •       False and misleading statements concealing the fact that the pf-NCS
                Testing was rendered to Covered Persons pursuant to a fraudulent
                protocol and predetermined course of treatment intended to
                maximize Defendant’s profit and reimbursement of payments.

        •       False and misleading test results, reports and bills that sought
                reimbursement for pf-NCS Testing when, in fact, in many instances,
                such services were not rendered as billed; and




                                                 57
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 58 of 108 PageID #: 58




        •       Other misrepresentations, including but not limited to those
                contained in paragraphs 1 through 203 above.

        253.    On information and belief, in numerous instances, the medical records, reports and

 bills submitted by Defendants to Plaintiff LM General Insurance Company in connection with pf-

 NCS Testing set forth fictional findings, diagnoses and representations of the services provided.

 The false representations contained therein not only were intended to defraud Plaintiff LM General

 Insurance Company, but constitute a grave and serious danger to the Covered Persons and the

 consumer public, particularly if the sham and fictional diagnoses and test results were to be relied

 upon by any subsequent healthcare provider.

        254.    The foregoing was intended to deceive and mislead Plaintiff LM General Insurance

 Company into believing that Fialkov, through Crosstown Chiropractic was providing medically

 valid services when, in fact, he was not.

        255.    Defendants knew the foregoing material misrepresentations to be false when made

 and nevertheless made these false representations with the intention and purpose of inducing

 Plaintiff LM General Insurance Company to rely thereon.

        256.    Plaintiff LM General Insurance Company did in fact reasonably and justifiably rely

 on the foregoing material misrepresentations, which it was led to believe existed as a result of

 Defendants’ acts of fraud and deception.

        257.    Had Plaintiff LM General Insurance Company known of the fraudulent content of,

 and misrepresentations in, the medical records, reports, treatment verifications, and bills for

 medical treatment, it would not have paid Crosstown Chiropractic’s claims for No-fault insurance

 benefits submitted in connection therewith.

        258.    Furthermore, Defendants’ far reaching pattern of fraudulent conduct evinces a high

 degree of moral turpitude and wanton dishonesty which, as alleged above, has harmed, and will



                                                 58
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 59 of 108 PageID #: 59




 continue to harm, the public at large, thus entitling Plaintiff LM General Insurance Company to

 recovery of exemplary and punitive damages.

         259.    By reason of the foregoing, Plaintiffs LM General Insurance Company has

 sustained compensatory damages and been injured in their business and property in an amount as

 yet to be determined, but believed to be in excess of $7,000, the exact amount to be determined at

 trial, plus interest, costs, punitive damages and other relief the Court deems just.

                                   SIXTH CLAIM FOR RELIEF

                        AGAINST CROSSTOWN CHIROPRACTIC, P.C.
                                AND ROSS FIALKOV, D.C.

                                         (Unjust Enrichment)

         260.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

         261.    By reason of their wrongdoing, Defendants Crosstown Chiropractic and Fialkov

 have been unjustly enriched, in that they have, directly and/or indirectly, received monies from

 Plaintiff LM General Insurance Company that are the result of unlawful conduct and that, in equity

 and good conscience, they should not be permitted to keep.

         262.    Plaintiff LM General Insurance Company is therefore entitled to restitution from

 Defendants Crosstown Chiropractic and Fialkov in the amount by which Defendants have been

 unjustly enriched.

         263.    By reason of the foregoing, one or more Plaintiff LM General Insurance Company

 has sustained compensatory damages and been injured in their business and property in an amount

 as yet to be determined, but believed to be in excess of $7,000, the exact amount to be determined

 at trial, plus interest, costs and other relief the Court deems just.




                                                    59
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 60 of 108 PageID #: 60




                                  SEVENTH CLAIM FOR RELIEF

                              AGAINST ANTHONY BABITZ, D.C.

                             (RICO, pursuant to 18 U.S.C § 1962(c))

        264.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

                                    THE RICO ENTERPRISE

        265.    At all relevant times mentioned herein, Dynamic Healthcare Center, LLC was an

 “enterprise” engaged in, or the activities of which affect, interstate commerce, as that term is

 defined by 18 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

        266.    From in or about 2019 through the date of the filing of this Complaint, Defendant

 Babitz conducted and participated in the affairs of the Dynamic Healthcare Center, LLC enterprise

 through a pattern of racketeering activity, including the many acts of mail fraud described herein,

 in the representative list of predicate acts set forth in the Appendix accompanying this Complaint,

 all of which are incorporated by reference. Defendant’s conduct constitutes a violation of 18 U.S.C.

 § 1962(c).

        267.    At all relevant times mentioned herein, Babitz participated in the affairs of the

 Dynamic Healthcare Center, LLC enterprise through a pattern of racketeering activities that

 consisted of creating, submitting and/or causing to be submitted fraudulent bills and supporting

 documents to Plaintiffs Liberty Mutual Fire Insurance Company, LM Insurance Corporation, and

 LM General Insurance Company that were based, in part, on pf-NCS Testing that was not rendered

 as billed, fabricated, medically unnecessary and/or of no diagnostic value.




                                                 60
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 61 of 108 PageID #: 61




                         THE PATTERN OF RACKETEERING ACTIVITY

                                           (Racketeering Acts)

         268.       The racketeering acts set forth herein were carried out on a continued basis over

 more than a 1 year period, were related and similar, and were committed as part of Babitz’s ongoing

 scheme to fraudulently bill for pf-NCS Testing to defraud insurers and, if not stopped, will continue

 into the future.

         269.       On information and belief, this pattern of racketeering activity poses a specific

 threat of repetition extending indefinitely into the future, inasmuch as Dynamic Healthcare Center,

 LLC continues to pursue collection on the fraudulent billing to the present day.

         270.       As a part of the pattern of racketeering activity, and for the purpose of executing

 the scheme and artifice to defraud as described above, Babitz caused mailings to be made through

 the United States Postal Service, in violation of 18 U.S.C. § 1341. The mailings were made in

 furtherance of a scheme or artifice to defraud Liberty Mutual Fire Insurance Company, LM

 Insurance Corporation, and LM General Insurance Company, and to induce them to issue checks

 to the Dynamic Healthcare Center, LLC enterprise based upon materially false and misleading

 information.

         271.       Through the Dynamic Healthcare Center, LLC enterprise, Babitz submitted

 fraudulent claim forms seeking payment for pf-NCS Testing that was not performed as billed

 and/or fabricated and/or of no diagnostic value. The bills and supporting documents that were sent

 by and/or on behalf of Babitz and/or others acting under his direction and control, as well as the

 payments that Plaintiffs made in response to those bills, were sent through the United States Postal

 Service. By virtue of those activities, Babitz engaged in a continuous series of predicate acts of




                                                    61
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 62 of 108 PageID #: 62




 mail fraud, extending from the formation of the Dynamic Healthcare Center, LLC enterprise

 through the filing of this Complaint.

        272.    A representative sample of predicate acts, set forth in the accompanying Appendix,

 identifies the nature and date of mailings that were made by or on behalf of Babitz in furtherance

 of the scheme as well as the specific misrepresentations identified for each of the mailings.

        273.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

 1961(1)(b).

        274.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

 within the meaning of 18 U.S.C. § 1961(5).

                                              Damages

        275.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Liberty

 Mutual Fire Insurance Company, LM Insurance Corporation, and LM General Insurance Company

 have been injured in their business and property and been damaged in the aggregate amount

 presently in excess of $20,000, the exact amount to be determined at trial.

        276.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs Liberty Mutual Fire Insurance Company,

 LM Insurance Corporation, and LM General Insurance Company are entitled to recover from

 Anthony Babitz, three-fold damages sustained by them, together with the costs of this lawsuit and

 reasonable attorneys’ fees.

                                  EIGHTH CLAIM FOR RELIEF

                    AGAINST DYNAMIC HEALTHCARE CENTER, LLC
                            AND ANTHONY BABITZ, D.C.

                                         (Common Law Fraud)

        277.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.



                                                 62
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 63 of 108 PageID #: 63




        278.    Defendants Dynamic Healthcare Center and Babitz intentionally, knowingly,

 fraudulently, and with an intent to deceive Plaintiffs Liberty Mutual Fire Insurance Company,

 Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company,

 made numerous false and misleading statements of material fact as to the necessity of the medical

 services purportedly rendered and that the medical services were provided when, in fact, they were

 not, thereby inducing Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company to make payments

 to Defendants that Defendants were not entitled to because of their fraudulent nature. As part of

 the fraudulent scheme implemented by Babitz, Dynamic Healthcare Center made material

 misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

 Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company for payment.

        279.    Defendants Dynamic Healthcare Center and Babitz intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company, concealed the fact that the bills submitted to

 them for reimbursement of No-fault benefits for services relating to the performance of pf-NCS

 Testing were misrepresented.

        280.    Defendants Dynamic Healthcare Center and Babitz intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company, concealed the fact that, in many instances, the

 services relating to pf-NCS Testing were of no diagnostic value.




                                                63
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 64 of 108 PageID #: 64




        281.    Defendants Dynamic Healthcare Center and Babitz intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company, concealed the fact that the services, if provided

 at all, were provided pursuant to a protocol that was intended to maximize Defendants’ profit and

 reimbursement of payments from Plaintiffs Liberty Mutual Fire Insurance Company, Liberty

 Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company, as

 opposed to medical necessity.

        282.    On information and belief, Defendants intentionally, knowingly, fraudulently, and

 with the intent to deceive, submitted patient medical records, reports, treatment verifications and

 bills for medical treatment which contained false representations of material facts, including but

 not limited to the following fraudulent material misrepresentations:

        •       False and misleading statements contained in medical reports that
                Defendants selectively detected the activation of a Covered Person’s
                nerve’s A-Delta fibers, when in fact they did not.

        •       False and misleading statements contained in bills for pf-NCS
                Testing submitted to Plaintiffs that the Defendants performed Nerve
                Conduction Studies on Covered Persons which were reimbursable
                pursuant to CPT Code 95904, when in fact they did not.

        •       False and misleading statements and information designed to
                conceal the fact that the treatment and pf-NCS Testing provided for
                a Covered Person’s purported injury were not rendered as billed,
                fabricated, medically unnecessary and/or of no diagnostic value.

        •       False and misleading statements exaggerating and/or falsifying the
                clinical usefulness of pf-NCS Testing for the treatment of the
                purported injuries suffered by Covered Persons.

        •       False and misleading statements concealing the fact that the pf-NCS
                Testing was rendered to Covered Persons pursuant to a fraudulent
                protocol and predetermined course of treatment intended to
                maximize Defendant’s profit and reimbursement of payments.



                                                 64
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 65 of 108 PageID #: 65




        •       False and misleading test results, reports and bills that sought
                reimbursement for pf-NCS Testing when, in fact, in many instances,
                such services were not rendered as billed; and

        •       Other misrepresentations, including but not limited to those
                contained in paragraphs 1 through 203 above.

        283.    On information and belief, in numerous instances, the medical records, reports and

 bills submitted by Defendants to Plaintiffs Liberty Mutual Fire Insurance Company, Liberty

 Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company in

 connection with pf-NCS Testing set forth fictional findings, diagnoses and representations of the

 services provided. The false representations contained therein not only were intended to defraud

 Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company, but constitute a grave and serious danger to the

 Covered Persons and the consumer public, particularly if the sham and fictional diagnoses and test

 results were to be relied upon by any subsequent healthcare provider.

        284.    The foregoing was intended to deceive and mislead Plaintiffs Liberty Mutual Fire

 Insurance Company, Liberty Insurance Corporation, LM Insurance Corporation, and LM General

 Insurance Company into believing that Babitz, through Dynamic Healthcare Center, was providing

 medically valid services when, in fact, he was not.

        285.    Defendants knew the foregoing material misrepresentations to be false when made

 and nevertheless made these false representations with the intention and purpose of inducing

 Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company to rely thereon.

        286.    Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation,

 LM Insurance Corporation, and LM General Insurance Company did in fact reasonably and




                                                 65
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 66 of 108 PageID #: 66




 justifiably rely on the foregoing material misrepresentations, which they were led to believe

 existed as a result of Defendants’ acts of fraud and deception.

        287.    Had Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company known of the

 fraudulent content of, and misrepresentations in, the medical records, reports, treatment

 verifications, and bills for medical treatment, they would not have paid Crosstown Chiropractic’s

 claims for No-fault insurance benefits submitted in connection therewith.

        288.    Furthermore, Defendants’ far reaching pattern of fraudulent conduct evinces a high

 degree of moral turpitude and wanton dishonesty which, as alleged above, has harmed, and will

 continue to harm, the public at large, thus entitling Plaintiffs Liberty Mutual Fire Insurance

 Company, Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance

 Company to recovery of exemplary and punitive damages.

        289.    By reason of the foregoing, Plaintiffs Liberty Mutual Fire Insurance Company,

 Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company

 have sustained compensatory damages and been injured in their business and property in an

 amount as yet to be determined, but believed to be in excess of $20,000, the exact amount to be

 determined at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                                  NINTH CLAIM FOR RELIEF

                    AGAINST DYNAMIC HEALTHCARE CENTER, LLC
                            AND ANTHONY BABITZ, D.C.

                                        (Unjust Enrichment)

        290.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.




                                                  66
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 67 of 108 PageID #: 67




        291.    By reason of their wrongdoing, Defendants Dynamic Healthcare Center and Babitz

 have been unjustly enriched, in that they have, directly and/or indirectly, received monies from

 Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company that are the result of unlawful conduct and that,

 in equity and good conscience, they should not be permitted to keep.

        292.    Plaintiffs Liberty Mutual Fire Insurance Company, Liberty Insurance Corporation,

 LM Insurance Corporation, and LM General Insurance Company are therefore entitled to

 restitution from Defendants Dynamic Healthcare Center and Babitz in the amount by which

 Defendants have been unjustly enriched.

        293.    By reason of the foregoing, one or more Plaintiffs have sustained compensatory

 damages and been injured in their business and property in an amount as yet to be determined, but

 believed to be in excess of $20,000, the exact amount to be determined at trial, plus interest, costs

 and other relief the Court deems just.

                                  TENTH CLAIM FOR RELIEF

                             AGAINST MELANIE WALCOTT, D.C.

                             (RICO, pursuant to 18 U.S.C § 1962(c))

        294.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

                                    THE RICO ENTERPRISE

        295.    At all relevant times mentioned herein, JC Chiropractic, PLLC was an “enterprise”

 engaged in, or the activities of which affect, interstate commerce, as that term is defined by 18

 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).




                                                  67
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 68 of 108 PageID #: 68




        296.    From in or about 2014 through the date of the filing of this Complaint, Defendant

 Walcott conducted and participated in the affairs of the JC Chiropractic, PLLC enterprise through

 a pattern of racketeering activity, including the many acts of mail fraud described herein, in the

 representative list of predicate acts set forth in the Appendix accompanying this Complaint, all of

 which are incorporated by reference. Defendant’s conduct constitutes a violation of 18 U.S.C. §

 1962(c).

        297.    At all relevant times mentioned herein, Walcott participated in the affairs of the JC

 Chiropractic, PLLC enterprise through a pattern of racketeering activities that consisted of

 creating, submitting and/or causing to be submitted fraudulent bills and supporting documents to

 Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance Company, The First

 Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company

 that were based, in part, on pf-NCS Testing that was not rendered as billed, fabricated, medically

 unnecessary and/or of no diagnostic value.

                      THE PATTERN OF RACKETEERING ACTIVITY

                                        (Racketeering Acts)

        298.    The racketeering acts set forth herein were carried out on a continued basis over

 more than a 6 year period, were related and similar, and were committed as part of Walcott’s

 ongoing scheme to fraudulently bill for pf-NCS Testing to defraud insurers and, if not stopped,

 will continue into the future.

        299.    On information and belief, this pattern of racketeering activity poses a specific

 threat of repetition extending indefinitely into the future, inasmuch as JC Chiropractic, PLLC

 continues to pursue collection on the fraudulent billing to the present day.




                                                  68
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 69 of 108 PageID #: 69




        300.    As a part of the pattern of racketeering activity, and for the purpose of executing

 the scheme and artifice to defraud as described above, Walcott caused mailings to be made through

 the United States Postal Service, in violation of 18 U.S.C. § 1341. The mailings were made in

 furtherance of a scheme or artifice to defraud Liberty Mutual Fire Insurance Company, American

 States Insurance Company, The First Liberty Insurance Corporation, LM Insurance Corporation,

 LM General Insurance Company, and to induce them to issue checks to the JC Chiropractic, PLLC

 enterprise based upon materially false and misleading information.

        301.    Through the JC Chiropractic, PLLC enterprise, Walcott submitted fraudulent claim

 forms seeking payment for pf-NCS Testing that was not performed as billed and/or fabricated

 and/or of no diagnostic value. The bills and supporting documents that were sent by and/or on

 behalf of Walcott and/or others acting under his direction and control, as well as the payments that

 Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

 virtue of those activities, Walcott engaged in a continuous series of predicate acts of mail fraud,

 extending from the formation of the JC Chiropractic, PLLC enterprise through the filing of this

 Complaint.

        302.    A representative sample of predicate acts, set forth in the accompanying Appendix,

 identifies the nature and date of mailings that were made by or on behalf of Walcott in furtherance

 of the scheme as well as the specific misrepresentations identified for each of the mailings.

        303.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

 1961(1)(b).

        304.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

 within the meaning of 18 U.S.C. § 1961(5).

                                              Damages




                                                 69
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 70 of 108 PageID #: 70




        305.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Liberty

 Mutual Fire Insurance Company, American States Insurance Company, The First Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company have been injured

 in their business and property and been damaged in the aggregate amount presently in excess of

 $44,000, the exact amount to be determined at trial.

        306.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs Liberty Mutual Fire Insurance Company,

 American States Insurance Company, The First Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company are entitled to recover from Melanie Walcott,

 three-fold damages sustained by them, together with the costs of this lawsuit and reasonable

 attorneys’ fees.

                                  ELEVENTH CLAIM FOR RELIEF

                             AGAINST JC CHIROPRACTIC, PLLC
                               AND MELANIE WALCOTT, D.C.

                                      (Common Law Fraud)

        307.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        308.    Defendants JC Chiropractic and Walcott intentionally, knowingly, fraudulently, and

 with an intent to deceive Plaintiffs Liberty Mutual Fire Insurance Company, American States

 Insurance Company, The First Liberty Insurance Corporation, LM Insurance Corporation, and LM

 General Insurance Company, made numerous false and misleading statements of material fact as

 to the necessity of the medical services purportedly rendered and that the medical services were

 provided when, in fact, they were not, thereby inducing Plaintiffs Liberty Mutual Fire Insurance

 Company, American States Insurance Company, The First Liberty Insurance Corporation, LM

 Insurance Corporation, and LM General Insurance Company to make payments to Defendants that



                                                70
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 71 of 108 PageID #: 71




 Defendants were not entitled to because of their fraudulent nature. As part of the fraudulent scheme

 implemented by Walcott, JC Chiropractic made material misrepresentations and/or omitted

 material statements in submitting No-fault claims to Plaintiffs Liberty Mutual Fire Insurance

 Company, American States Insurance Company, The First Liberty Insurance Corporation, LM

 Insurance Corporation, and LM General Insurance Company for payment.

        309.    Defendants JC Chiropractic and Walcott intentionally, knowingly, fraudulently, and

 with the intent to commit and facilitate billing fraud and deceive Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, The First Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company, concealed the fact

 that the bills submitted to them for reimbursement of No-fault benefits for services relating to the

 performance of pf-NCS Testing were misrepresented.

        310.    Defendants JC Chiropractic and Walcott intentionally, knowingly, fraudulently, and

 with the intent to commit and facilitate billing fraud and deceive Plaintiffs Liberty Mutual Fire

 Insurance Company, The First Liberty Insurance Corporation, American States Insurance

 Company, LM Insurance Corporation, and LM General Insurance Company, concealed the fact

 that, in many instances, the services relating to pf-NCS Testing were of no diagnostic value.

        311.    Defendants JC Chiropractic and Walcott intentionally, knowingly, fraudulently, and

 with the intent to commit and facilitate billing fraud and deceive Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, The First Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company, concealed the fact

 that the services, if provided at all, were provided pursuant to a protocol that was intended to

 maximize Defendants’ profit and reimbursement of payments from Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, The First Liberty Insurance




                                                 71
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 72 of 108 PageID #: 72




 Corporation, LM Insurance Corporation, and LM General Insurance Company, as opposed to

 medical necessity.

        312.    On information and belief, Defendants intentionally, knowingly, fraudulently, and

 with the intent to deceive, submitted patient medical records, reports, treatment verifications and

 bills for medical treatment which contained false representations of material facts, including but

 not limited to the following fraudulent material misrepresentations:

        •       False and misleading statements contained in medical reports that
                Defendants selectively detected the activation of a Covered Person’s
                nerve’s A-Delta fibers, when in fact they did not.

        •       False and misleading statements contained in bills for pf-NCS
                Testing submitted to Plaintiffs that the Defendants performed Nerve
                Conduction Studies on Covered Persons which were reimbursable
                pursuant to CPT Code 95904, when in fact they did not.

        •       False and misleading statements and information designed to
                conceal the fact that the treatment and pf-NCS Testing provided for
                a Covered Person’s purported injury were not rendered as billed,
                fabricated, medically unnecessary and/or of no diagnostic value.

        •       False and misleading statements exaggerating and/or falsifying the
                clinical usefulness of pf-NCS Testing for the treatment of the
                purported injuries suffered by Covered Persons.

        •       False and misleading statements concealing the fact that the pf-NCS
                Testing was rendered to Covered Persons pursuant to a fraudulent
                protocol and predetermined course of treatment intended to
                maximize Defendant’s profit and reimbursement of payments.

        •       False and misleading test results, reports and bills that sought
                reimbursement for pf-NCS Testing when, in fact, in many instances,
                such services were not rendered as billed; and

        •       Other misrepresentations, including but not limited to those
                contained in paragraphs 1 through 203 above.

        313.    On information and belief, in numerous instances, the medical records, reports and

 bills submitted by Defendants to Plaintiffs Liberty Mutual Fire Insurance Company, American

 States Insurance Company, The First Liberty Insurance Corporation, LM Insurance Corporation,


                                                 72
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 73 of 108 PageID #: 73




 and LM General Insurance Company in connection with pf-NCS Testing set forth fictional

 findings, diagnoses and representations of the services provided. The false representations

 contained therein not only were intended to defraud Plaintiffs Liberty Mutual Fire Insurance

 Company, American States Insurance Company, The First Liberty Insurance Corporation, LM

 Insurance Corporation, and LM General Insurance Company, but constitute a grave and serious

 danger to the Covered Persons and the consumer public, particularly if the sham and fictional

 diagnoses and test results were to be relied upon by any subsequent healthcare provider.

        314.      The foregoing was intended to deceive and mislead Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, The First Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company into believing that

 Walcott, through JC Chiropractic was providing medically valid services when, in fact, he was not.

        315.      Defendants knew the foregoing material misrepresentations to be false when made

 and nevertheless made these false representations with the intention and purpose of inducing

 Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance Company, The First

 Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company

 to rely thereon.

        316.      Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, The First Liberty Insurance Corporation, LM Insurance Corporation, and LM General

 Insurance Company did in fact reasonably and justifiably rely on the foregoing material

 misrepresentations, which they were led to believe existed as a result of Defendants’ acts of fraud

 and deception.

        317.      Had Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, The First Liberty Insurance Corporation, LM Insurance Corporation, and LM General




                                                 73
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 74 of 108 PageID #: 74




 Insurance Company known of the fraudulent content of, and misrepresentations in, the medical

 records, reports, treatment verifications, and bills for medical treatment, they would not have paid

 JC Chiropractic’s claims for No-fault insurance benefits submitted in connection therewith.

        318.    Furthermore, Defendants’ far reaching pattern of fraudulent conduct evinces a high

 degree of moral turpitude and wanton dishonesty which, as alleged above, has harmed, and will

 continue to harm, the public at large, thus entitling Plaintiffs Liberty Mutual Fire Insurance

 Company, American States Insurance Company, The First Liberty Insurance Corporation, LM

 Insurance Corporation, and LM General Insurance Company to recovery of exemplary and

 punitive damages.

        319.    By reason of the foregoing, Plaintiffs Liberty Mutual Fire Insurance Company,

 American States Insurance Company, The First Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company have sustained compensatory damages and

 been injured in their business and property in an amount as yet to be determined, but believed to

 be in excess of $44,000, the exact amount to be determined at trial, plus interest, costs, punitive

 damages and other relief the Court deems just.

                                  TWELFTH CLAIM FOR RELIEF

                             AGAINST JC CHIROPRACTIC, PLLC
                               AND MELANIE WALCOTT, D.C.

                                       (Unjust Enrichment)

        320.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        321.    By reason of their wrongdoing, Defendants JC Chiropractic and Walcott have been

 unjustly enriched, in that they have, directly and/or indirectly, received monies from Plaintiffs

 Liberty Mutual Fire Insurance Company, American States Insurance Company, The First Liberty



                                                  74
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 75 of 108 PageID #: 75




 Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company that are

 the result of unlawful conduct and that, in equity and good conscience, they should not be permitted

 to keep.

        322.    Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, The First Liberty Insurance Corporation, LM Insurance Corporation, and LM General

 Insurance Company are therefore entitled to restitution from Defendants JC Chiropractic and

 Walcott in the amount by which Defendants have been unjustly enriched.

        323.    By reason of the foregoing, one or more Plaintiffs have sustained compensatory

 damages and been injured in their business and property in an amount as yet to be determined, but

 believed to be in excess of $443,000, the exact amount to be determined at trial, plus interest, costs

 and other relief the Court deems just.

                              THIRTEENTH CLAIM FOR RELIEF

                              AGAINST ANTHONY BABITZ, D.C.

                             (RICO, pursuant to 18 U.S.C § 1962(c))

        324.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

                                    THE RICO ENTERPRISE

        325.    At all relevant times mentioned herein, Modern Chiropractic Solutions, LLC was

 an “enterprise” engaged in, or the activities of which affect, interstate commerce, as that term is

 defined by 18 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

        326.    From in or about 2015 through the date of the filing of this Complaint, Defendant

 Babitz conducted and participated in the affairs of the Modern Chiropractic Solutions, LLC

 enterprise through a pattern of racketeering activity, including the many acts of mail fraud




                                                  75
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 76 of 108 PageID #: 76




 described herein, in the representative list of predicate acts set forth in the Appendix accompanying

 this Complaint, all of which are incorporated by reference. Defendant’s conduct constitutes a

 violation of 18 U.S.C. § 1962(c).

        327.    At all relevant times mentioned herein, Babitz participated in the affairs of the

 Modern Chiropractic Solutions, LLC enterprise through a pattern of racketeering activities that

 consisted of creating, submitting and/or causing to be submitted fraudulent bills and supporting

 documents to Plaintiffs Liberty Mutual Fire Insurance Company and LM General Insurance

 Company that were based, in part, on pf-NCS Testing that was not rendered as billed, fabricated,

 medically unnecessary and/or of no diagnostic value.

                      THE PATTERN OF RACKETEERING ACTIVITY

                                           (Racketeering Acts)

        328.    The racketeering acts set forth herein were carried out on a continued basis over

 more than a 5 year period, were related and similar, and were committed as part of Anthony Babitz,

 D.C.’s ongoing scheme to fraudulently bill for pf-NCS Testing to defraud insurers and, if not

 stopped, will continue into the future.

        329.    On information and belief, this pattern of racketeering activity poses a specific

 threat of repetition extending indefinitely into the future, inasmuch as Modern Chiropractic

 Solutions, LLC continues to pursue collection on the fraudulent billing to the present day.

        330.    As a part of the pattern of racketeering activity, and for the purpose of executing

 the scheme and artifice to defraud as described above, Babitz caused mailings to be made through

 the United States Postal Service, in violation of 18 U.S.C. § 1341. The mailings were made in

 furtherance of a scheme or artifice to defraud Liberty Mutual Fire Insurance Company and LM




                                                   76
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 77 of 108 PageID #: 77




 General Insurance Company, and to induce them to issue checks to the Modern Chiropractic

 Solutions, LLC enterprise based upon materially false and misleading information.

        331.    Through the Modern Chiropractic Solutions, LLC enterprise, Babitz submitted

 fraudulent claim forms seeking payment for pf-NCS Testing that was not performed as billed

 and/or fabricated and/or of no diagnostic value. The bills and supporting documents that were sent

 by and/or on behalf of Babitz and/or others acting under his direction and control, as well as the

 payments that Plaintiffs made in response to those bills, were sent through the United States Postal

 Service. By virtue of those activities, Babitz engaged in a continuous series of predicate acts of

 mail fraud, extending from the formation of the Modern Chiropractic Solutions, LLC enterprise

 through the filing of this Complaint.

        332.    A representative sample of predicate acts, set forth in the accompanying Appendix,

 identifies the nature and date of mailings that were made by or on behalf of Babitz in furtherance

 of the scheme as well as the specific misrepresentations identified for each of the mailings.

        333.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

 1961(1)(b).

        334.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

 within the meaning of 18 U.S.C. § 1961(5).

                                               Damages

        335.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Liberty

 Mutual Fire Insurance Company and LM General Insurance Company have been injured in their

 business and property and been damaged in the aggregate amount presently in excess of $11,000,

 the exact amount to be determined at trial.




                                                 77
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 78 of 108 PageID #: 78




        336.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs Liberty Mutual Fire Insurance Company

 and LM General Insurance Company are entitled to recover from Babitz, three-fold damages

 sustained by them, together with the costs of this lawsuit and reasonable attorneys’ fees.

                             FOURTEENTH CLAIM FOR RELIEF

                 AGAINST MODERN CHIROPRACTIC SOLUTIONS, LLC
                          AND ANTHONY BABITZ, D.C.

                                      (Common Law Fraud)

        337.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        338.    Defendants Modern Chiropractic Solutions and Babitz intentionally, knowingly,

 fraudulently, and with an intent to deceive Plaintiffs Liberty Mutual Fire Insurance Company, The

 First Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance

 Company, made numerous false and misleading statements of material fact as to the necessity of

 the medical services purportedly rendered and that the medical services were provided when, in

 fact, they were not, thereby inducing Plaintiffs Liberty Mutual Fire Insurance Company, The First

 Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company

 to make payments to Defendants that Defendants were not entitled to because of their fraudulent

 nature. As part of the fraudulent scheme implemented by Babitz, Modern Chiropractic Solutions

 made material misrepresentations and/or omitted material statements in submitting No-fault claims

 to Plaintiffs Liberty Mutual Fire Insurance Company, The First Liberty Insurance Corporation, LM

 Insurance Corporation, and LM General Insurance Company for payment.

        339.    Defendants Modern Chiropractic Solutions and Babitz intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, The First Liberty Insurance Corporation, LM Insurance



                                                 78
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 79 of 108 PageID #: 79




 Corporation, and LM General Insurance Company, concealed the fact that the bills submitted to

 them for reimbursement of No-fault benefits for services relating to the performance of pf-NCS

 Testing were misrepresented.

        340.    Defendants Modern Chiropractic Solutions and Babitz intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, The First Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company, concealed the fact that, in many instances, the

 services relating to pf-NCS Testing were of no diagnostic value.

        341.    Defendants Modern Chiropractic Solutions and Babitz intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, The First Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company, concealed the fact that the services, if provided

 at all, were provided pursuant to a protocol that was intended to maximize Defendants’ profit and

 reimbursement of payments from Plaintiffs Liberty Mutual Fire Insurance Company, The First

 Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company,

 as opposed to medical necessity.

        342.    On information and belief, Defendants intentionally, knowingly, fraudulently, and

 with the intent to deceive, submitted patient medical records, reports, treatment verifications and

 bills for medical treatment which contained false representations of material facts, including but

 not limited to the following fraudulent material misrepresentations:

        •       False and misleading statements contained in medical reports that
                Defendants selectively detected the activation of a Covered Person’s
                nerve’s A-Delta fibers, when in fact they did not.

        •       False and misleading statements contained in bills for pf-NCS
                Testing submitted to Plaintiffs that the Defendants performed Nerve



                                                 79
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 80 of 108 PageID #: 80




               Conduction Studies on Covered Persons which were reimbursable
               pursuant to CPT Code 95904 and/or 95999, when in fact they did
               not.

        •      False and misleading statements and information designed to
               conceal the fact that the treatment and pf-NCS Testing provided for
               a Covered Person’s purported injury were not rendered as billed,
               fabricated, medically unnecessary and/or of no diagnostic value.

        •      False and misleading statements exaggerating and/or falsifying the
               clinical usefulness of pf-NCS Testing for the treatment of the
               purported injuries suffered by Covered Persons.

        •      False and misleading statements concealing the fact that the pf-NCS
               Testing was rendered to Covered Persons pursuant to a fraudulent
               protocol and predetermined course of treatment intended to
               maximize Defendant’s profit and reimbursement of payments.

        •      False and misleading test results, reports and bills that sought
               reimbursement for pf-NCS Testing when, in fact, in many instances,
               such services were not rendered as billed; and

        •      Other misrepresentations, including but not limited to those
               contained in paragraphs 1 through 203 above.

        343.   On information and belief, in numerous instances, the medical records, reports and

 bills submitted by Defendants to Plaintiffs Liberty Mutual Fire Insurance Company, The First

 Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company

 in connection with pf-NCS Testing set forth fictional findings, diagnoses and representations of

 the services provided. The false representations contained therein not only were intended to

 defraud Plaintiffs Liberty Mutual Fire Insurance Company, The First Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company, but constitute a

 grave and serious danger to the Covered Persons and the consumer public, particularly if the sham

 and fictional diagnoses and test results were to be relied upon by any subsequent healthcare

 provider.




                                                80
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 81 of 108 PageID #: 81




        344.    The foregoing was intended to deceive and mislead Plaintiffs Liberty Mutual Fire

 Insurance Company, The First Liberty Insurance Corporation, LM Insurance Corporation, and LM

 General Insurance Company into believing that Babitz, through Modern Chiropractic Solutions

 was providing medically valid services when, in fact, he was not.

        345.    Defendants knew the foregoing material misrepresentations to be false when made

 and nevertheless made these false representations with the intention and purpose of inducing

 Plaintiffs Liberty Mutual Fire Insurance Company, The First Liberty Insurance Corporation, LM

 Insurance Corporation, and LM General Insurance Company to rely thereon.

        346.    Plaintiffs Liberty Mutual Fire Insurance Company, The First Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company did in fact

 reasonably and justifiably rely on the foregoing material misrepresentations, which they were led

 to believe existed as a result of Defendants’ acts of fraud and deception.

        347.    Had Plaintiffs Liberty Mutual Fire Insurance Company, The First Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company known of the

 fraudulent content of, and misrepresentations in, the medical records, reports, treatment

 verifications, and bills for medical treatment, they would not have paid Modern Chiropractic

 Solutions’ claims for No-fault insurance benefits submitted in connection therewith.

        348.    Furthermore, Defendants’ far reaching pattern of fraudulent conduct evinces a high

 degree of moral turpitude and wanton dishonesty which, as alleged above, has harmed, and will

 continue to harm, the public at large, thus entitling Plaintiffs Liberty Mutual Fire Insurance

 Company, The First Liberty Insurance Corporation, LM Insurance Corporation, and LM General

 Insurance Company to recovery of exemplary and punitive damages.




                                                 81
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 82 of 108 PageID #: 82




        349.    By reason of the foregoing, Plaintiffs Liberty Mutual Fire Insurance Company, The

 First Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance

 Company have sustained compensatory damages and been injured in their business and property

 in an amount as yet to be determined, but believed to be in excess of $13,000, the exact amount to

 be determined at trial, plus interest, costs, punitive damages and other relief the Court deems just.


                                  FIFTEENTH CLAIM FOR RELIEF

                 AGAINST MODERN CHIROPRACTIC SOLUTIONS, LLC
                          AND ANTHONY BABITZ, D.C.

                                          (Unjust Enrichment)

        350.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        351.    By reason of their wrongdoing, Defendants Modern Chiropractic Solutions and

 Babitz have been unjustly enriched, in that they have, directly and/or indirectly, received monies

 from Plaintiffs Liberty Mutual Fire Insurance Company, The First Liberty Insurance Corporation,

 LM Insurance Corporation, and LM General Insurance Company that are the result of unlawful

 conduct and that, in equity and good conscience, they should not be permitted to keep.

        352.    Plaintiffs Liberty Mutual Fire Insurance Company, The First Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company are therefore

 entitled to restitution from Defendants Modern Chiropractic Solutions and Babitz in the amount

 by which Defendants have been unjustly enriched.

        353.    By reason of the foregoing, one or more Plaintiffs have sustained compensatory

 damages and been injured in their business and property in an amount as yet to be determined, but

 believed to be in excess of $13,000, the exact amount to be determined at trial, plus interest, costs

 and other relief the Court deems just.


                                                  82
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 83 of 108 PageID #: 83




                                  SIXTEENTH CLAIM FOR RELIEF

                                   AGAINST MARK SOFFER, D.C.

                             (RICO, pursuant to 18 U.S.C § 1962(c))

        354.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

                                     THE RICO ENTERPRISE

        355.    At all relevant times mentioned herein, Nassau Chiropractic Services, PC was an

 “enterprise” engaged in, or the activities of which affect, interstate commerce, as that term is

 defined by 18 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

        356.    From in or about 2014 through the date of the filing of this Complaint, Defendant

 Soffer conducted and participated in the affairs of the Nassau Chiropractic Services, PC enterprise

 through a pattern of racketeering activity, including the many acts of mail fraud described herein,

 in the representative list of predicate acts set forth in the Appendix accompanying this Complaint,

 all of which are incorporated by reference. Defendant’s conduct constitutes a violation of 18 U.S.C.

 § 1962(c).

        357.    At all relevant times mentioned herein, Soffer participated in the affairs of the

 Nassau Chiropractic Services, PC enterprise through a pattern of racketeering activities that

 consisted of creating, submitting and/or causing to be submitted fraudulent bills and supporting

 documents to Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, The First Liberty Insurance Corporation, LM General Insurance Company, and LM

 Insurance Corporation that were based, in part, on pf-NCS Testing that was not rendered as billed,

 fabricated, medically unnecessary and/or of no diagnostic value.




                                                 83
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 84 of 108 PageID #: 84




                         THE PATTERN OF RACKETEERING ACTIVITY

                                           (Racketeering Acts)

         358.       The racketeering acts set forth herein were carried out on a continued basis over

 more than a 6 year period, were related and similar, and were committed as part of Soffer’s ongoing

 scheme to fraudulently bill for pf-NCS Testing to defraud insurers and, if not stopped, will continue

 into the future.

         359.       On information and belief, this pattern of racketeering activity poses a specific

 threat of repetition extending indefinitely into the future, inasmuch as Nassau Chiropractic

 Services, PC continues to pursue collection on the fraudulent billing to the present day.

         360.       As a part of the pattern of racketeering activity, and for the purpose of executing

 the scheme and artifice to defraud as described above, Soffer caused mailings to be made through

 the United States Postal Service, in violation of 18 U.S.C. § 1341. The mailings were made in

 furtherance of a scheme or artifice to defraud Liberty Mutual Fire Insurance Company, American

 States Insurance Company, The First Liberty Insurance Corporation, LM General Insurance

 Company, and LM Insurance Corporation, and to induce them to issue checks to the Nassau

 Chiropractic Services, PC enterprise based upon materially false and misleading information.

         361.       Through the Nassau Chiropractic Services, PC enterprise, Soffer submitted

 fraudulent claim forms seeking payment for pf-NCS Testing that was not performed as billed

 and/or fabricated and/or of no diagnostic value. The bills and supporting documents that were sent

 by and/or on behalf of Soffer and/or others acting under his direction and control, as well as the

 payments that Plaintiffs made in response to those bills, were sent through the United States Postal

 Service. By virtue of those activities, Soffer engaged in a continuous series of predicate acts of




                                                    84
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 85 of 108 PageID #: 85




 mail fraud, extending from the formation of the Nassau Chiropractic Services, PC enterprise

 through the filing of this Complaint.

        362.    A representative sample of predicate acts, set forth in the accompanying Appendix,

 identifies the nature and date of mailings that were made by or on behalf of Soffer in furtherance

 of the scheme as well as the specific misrepresentations identified for each of the mailings.

        363.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

 1961(1)(b).

        364.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

 within the meaning of 18 U.S.C. § 1961(5).

                                              Damages

        365.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Liberty Mutual Fire

 Insurance Company, American States Insurance Company, The First Liberty Insurance

 Corporation, LM General Insurance Company, and LM Insurance Corporation have been injured

 in their business and property and been damaged in the aggregate amount presently in excess of

 $81,000 , the exact amount to be determined at trial.

        366.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs Liberty Mutual Fire Insurance Company,

 American States Insurance Company, The First Liberty Insurance Corporation, LM General

 Insurance Company, and LM Insurance Corporation are entitled to recover from Soffer, three-fold

 damages sustained by them, together with the costs of this lawsuit and reasonable attorneys’ fees.




                                                 85
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 86 of 108 PageID #: 86




                             SEVENTEENTH CLAIM FOR RELIEF

                   AGAINST NASSAU CHIROPRACTIC SERVICES, P.C.
                             AND MARK SOFFER, D.C.

                                      (Common Law Fraud)

        367.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        368.    Defendants Nassau Chiropractic Services and Soffer intentionally, knowingly,

 fraudulently, and with an intent to deceive Plaintiffs Liberty Mutual Fire Insurance Company,

 American States Insurance Company, The First Liberty Insurance Corporation, Liberty Insurance

 Corporation, LM General Insurance Company, and LM Insurance Corporation, made numerous

 false and misleading statements of material fact as to the necessity of the medical services

 purportedly rendered and that the medical services were provided when, in fact, they were not,

 thereby inducing Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, The First Liberty Insurance Corporation, Liberty Insurance Corporation, LM General

 Insurance Company, and LM Insurance Corporation to make payments to Defendants that

 Defendants were not entitled to because of their fraudulent nature. As part of the fraudulent scheme

 implemented by Soffer, Nassau Chiropractic Services made material misrepresentations and/or

 omitted material statements in submitting No-fault claims to Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, The First Liberty Insurance

 Corporation, Liberty Insurance Corporation, LM General Insurance Company, and LM Insurance

 Corporation for payment.

        369.    Defendants Nassau Chiropractic Services and Soffer intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, American States Insurance Company, The First Liberty



                                                 86
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 87 of 108 PageID #: 87




 Insurance Corporation, Liberty Insurance Corporation, LM General Insurance Company, and LM

 Insurance Corporation, concealed the fact that the bills submitted to them for reimbursement of

 No-fault benefits for services relating to the performance of pf-NCS Testing were misrepresented.

        370.    Defendants Nassau Chiropractic Services and Soffer intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, American States Insurance Company, The First Liberty

 Insurance Corporation, Liberty Insurance Corporation, LM General Insurance Company, and LM

 Insurance Corporation, concealed the fact that, in many instances, the services relating to pf-NCS

 Testing were of no diagnostic value.

        371.    Defendants Nassau Chiropractic Services and Soffer intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, American States Insurance Company, The First Liberty

 Insurance Corporation, Liberty Insurance Corporation, LM General Insurance Company, and LM

 Insurance Corporation, concealed the fact that the services, if provided at all, were provided

 pursuant to a protocol that was intended to maximize Defendants’ profit and reimbursement of

 payments from Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, The First Liberty Insurance Corporation, Liberty Insurance Corporation, LM General

 Insurance Company, and LM Insurance Corporation, as opposed to medical necessity.

        372.    On information and belief, Defendants intentionally, knowingly, fraudulently, and

 with the intent to deceive, submitted patient medical records, reports, treatment verifications and

 bills for medical treatment which contained false representations of material facts, including but

 not limited to the following fraudulent material misrepresentations:




                                                 87
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 88 of 108 PageID #: 88




        •       False and misleading statements contained in medical reports that
                Defendants selectively detected the activation of a Covered Person’s
                nerve’s A-Delta fibers, when in fact they did not.

        •       False and misleading statements contained in bills for pf-NCS
                Testing submitted to Plaintiffs that the Defendants performed Nerve
                Conduction Studies on Covered Persons which were reimbursable
                pursuant to CPT Code 95904, when in fact they did not.

        •       False and misleading statements and information designed to
                conceal the fact that the treatment and pf-NCS Testing provided for
                a Covered Person’s purported injury were not rendered as billed,
                fabricated, medically unnecessary and/or of no diagnostic value.

        •       False and misleading statements exaggerating and/or falsifying the
                clinical usefulness of pf-NCS Testing for the treatment of the
                purported injuries suffered by Covered Persons.

        •       False and misleading statements concealing the fact that the pf-NCS
                Testing was rendered to Covered Persons pursuant to a fraudulent
                protocol and predetermined course of treatment intended to
                maximize Defendant’s profit and reimbursement of payments.

        •       False and misleading test results, reports and bills that sought
                reimbursement for pf-NCS Testing when, in fact, in many instances,
                such services were not rendered as billed; and

        •       Other misrepresentations, including but not limited to those
                contained in paragraphs 1 through 203 above.

        373.    On information and belief, in numerous instances, the medical records, reports and

 bills submitted by Defendants to Plaintiffs Liberty Mutual Fire Insurance Company, American

 States Insurance Company, The First Liberty Insurance Corporation, Liberty Insurance

 Corporation, LM General Insurance Company, and LM Insurance Corporation in connection with

 pf-NCS Testing set forth fictional findings, diagnoses and representations of the services provided.

 The false representations contained therein not only were intended to defraud Plaintiffs Liberty

 Mutual Fire Insurance Company, American States Insurance Company, The First Liberty Insurance

 Corporation, Liberty Insurance Corporation, LM General Insurance Company, and LM Insurance

 Corporation, but constitute a grave and serious danger to the Covered Persons and the consumer


                                                 88
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 89 of 108 PageID #: 89




 public, particularly if the sham and fictional diagnoses and test results were to be relied upon by

 any subsequent healthcare provider.

        374.    The foregoing was intended to deceive and mislead Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, The First Liberty Insurance

 Corporation, Liberty Insurance Corporation, LM General Insurance Company, and LM Insurance

 Corporation into believing that Soffer, through Nassau Chiropractic Services was providing

 medically valid services when, in fact, he was not.

        375.    Defendants knew the foregoing material misrepresentations to be false when made

 and nevertheless made these false representations with the intention and purpose of inducing

 Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance Company, The First

 Liberty Insurance Corporation, Liberty Insurance Corporation, LM General Insurance Company,

 and LM Insurance Corporation to rely thereon.

        376.    Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, The First Liberty Insurance Corporation, Liberty Insurance Corporation, LM General

 Insurance Company, and LM Insurance Corporation did in fact reasonably and justifiably rely on

 the foregoing material misrepresentations, which they were led to believe existed as a result of

 Defendants’ acts of fraud and deception.

        377.    Had Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, The First Liberty Insurance Corporation, Liberty Insurance Corporation, LM General

 Insurance Company, and LM Insurance Corporation known of the fraudulent content of, and

 misrepresentations in, the medical records, reports, treatment verifications, and bills for medical

 treatment, they would not have paid Nassau Chiropractic Services’ claims for No-fault insurance

 benefits submitted in connection therewith.




                                                 89
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 90 of 108 PageID #: 90




        378.    Furthermore, Defendants’ far reaching pattern of fraudulent conduct evinces a high

 degree of moral turpitude and wanton dishonesty which, as alleged above, has harmed, and will

 continue to harm, the public at large, thus entitling Plaintiffs Liberty Mutual Fire Insurance

 Company, American States Insurance Company, The First Liberty Insurance Corporation, Liberty

 Insurance Corporation, LM General Insurance Company, and LM Insurance Corporation to

 recovery of exemplary and punitive damages.

        379.    By reason of the foregoing, Plaintiffs Liberty Mutual Fire Insurance Company,

 American States Insurance Company, The First Liberty Insurance Corporation, Liberty Insurance

 Corporation, LM General Insurance Company, and LM Insurance Corporation have sustained

 compensatory damages and been injured in their business and property in an amount as yet to be

 determined, but believed to be in excess of $81,000, the exact amount to be determined at trial,

 plus interest, costs, punitive damages and other relief the Court deems just.

                              EIGHTEENTH CLAIM FOR RELIEF

                   AGAINST NASSAU CHIROPRACTIC SERVICES, P.C.
                             AND MARK SOFFER, D.C.

                                       (Unjust Enrichment)

        380.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        381.    By reason of their wrongdoing, Defendants Nassau Chiropractic Services and

 Soffer have been unjustly enriched, in that they have, directly and/or indirectly, received monies

 from Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance Company, The

 First Liberty Insurance Corporation, Liberty Insurance Corporation, LM General Insurance

 Company, and LM Insurance Corporation that are the result of unlawful conduct and that, in equity

 and good conscience, they should not be permitted to keep.



                                                 90
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 91 of 108 PageID #: 91




        382.    Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, The First Liberty Insurance Corporation, Liberty Insurance Corporation, LM General

 Insurance Company, and LM Insurance Corporation are therefore entitled to restitution from

 Defendants Nassau Chiropractic Services and Soffer in the amount by which Defendants have

 been unjustly enriched.

        383.    By reason of the foregoing, one or more Plaintiffs have sustained compensatory

 damages and been injured in their business and property in an amount as yet to be determined, but

 believed to be in excess of $86,000, the exact amount to be determined at trial, plus interest, costs

 and other relief the Court deems just.

                              NINETEENTH CLAIM FOR RELIEF

                                   AGAINST IVAN LAM, D.C.

                             (RICO, pursuant to 18 U.S.C § 1962(c))

        384.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

                                    THE RICO ENTERPRISE

        385.    At all relevant times mentioned herein, New York Core Chiropractic, PC was an

 “enterprise” engaged in, or the activities of which affect, interstate commerce, as that term is

 defined by 18 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

        386.    From in or about 2016 through the date of the filing of this Complaint, Defendant

 Lam conducted and participated in the affairs of the New York Core Chiropractic, PC enterprise

 through a pattern of racketeering activity, including the many acts of mail fraud described herein,

 in the representative list of predicate acts set forth in the Appendix accompanying this Complaint,




                                                  91
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 92 of 108 PageID #: 92




 all of which are incorporated by reference. Defendant’s conduct constitutes a violation of 18 U.S.C.

 § 1962(c).

         387.       At all relevant times mentioned herein, Lam participated in the affairs of the New

 York Core Chiropractic, PC enterprise through a pattern of racketeering activities that consisted

 of creating, submitting and/or causing to be submitted fraudulent bills and supporting documents

 to Plaintiffs Liberty Mutual Fire Insurance Company, LM Insurance Corporation, and LM General

 Insurance Company that were based, in part, on pf-NCS Testing that was not rendered as billed,

 fabricated, medically unnecessary and/or of no diagnostic value.

                         THE PATTERN OF RACKETEERING ACTIVITY

                                           (Racketeering Acts)

         388.       The racketeering acts set forth herein were carried out on a continued basis over

 more than a 4 year period, were related and similar, and were committed as part of Lam’s ongoing

 scheme to fraudulently bill for pf-NCS Testing to defraud insurers and, if not stopped, will continue

 into the future.

         389.       On information and belief, this pattern of racketeering activity poses a specific

 threat of repetition extending indefinitely into the future, inasmuch as New York Core

 Chiropractic, PC continues to pursue collection on the fraudulent billing to the present day.

         390.       As a part of the pattern of racketeering activity, and for the purpose of executing

 the scheme and artifice to defraud as described above, Lam caused mailings to be made through

 the United States Postal Service, in violation of 18 U.S.C. § 1341. The mailings were made in

 furtherance of a scheme or artifice to defraud Liberty Mutual Fire Insurance Company, LM

 Insurance Corporation, and LM General Insurance Company, and to induce them to issue checks




                                                    92
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 93 of 108 PageID #: 93




 to the New York Core Chiropractic, PC enterprise based upon materially false and misleading

 information.

        391.    Through the New York Core Chiropractic, PC enterprise, Lam                submitted

 fraudulent claim forms seeking payment for pf-NCS Testing that was not performed as billed

 and/or fabricated and/or of no diagnostic value. The bills and supporting documents that were sent

 by and/or on behalf of Lam and/or others acting under his direction and control, as well as the

 payments that Plaintiffs made in response to those bills, were sent through the United States Postal

 Service. By virtue of those activities, Lam engaged in a continuous series of predicate acts of mail

 fraud, extending from the formation of the New York Core Chiropractic, PC enterprise through the

 filing of this Complaint.

        392.    A representative sample of predicate acts, set forth in the accompanying Appendix,

 identifies the nature and date of mailings that were made by or on behalf of Lam in furtherance of

 the scheme as well as the specific misrepresentations identified for each of the mailings.

        393.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

 1961(1)(b).

        394.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

 within the meaning of 18 U.S.C. § 1961(5).

                                              Damages

        395.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Liberty

 Mutual Fire Insurance Company, LM Insurance Corporation, and LM General Insurance Company

 have been injured in their business and property and been damaged in the aggregate amount

 presently in excess of $34,000 , the exact amount to be determined at trial.




                                                 93
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 94 of 108 PageID #: 94




        396.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs Liberty Mutual Fire Insurance Company,

 LM Insurance Corporation, and LM General Insurance Company are entitled to recover from Ivan

 Lam, three-fold damages sustained by them, together with the costs of this lawsuit and reasonable

 attorneys’ fees.

                              TWENTIETH CLAIM FOR RELIEF

                    AGAINST NEW YORK CORE CHIROPRACTIC, P.C.
                               AND IVAN LAM, D.C.

                                      (Common Law Fraud)

        397.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        398.    Defendants New York Core Chiropractic and Lam intentionally, knowingly,

 fraudulently, and with an intent to deceive Plaintiffs Liberty Mutual Fire Insurance Company,

 American States Insurance Company, Liberty Insurance Corporation, LM Insurance Corporation,

 and LM General Insurance Company, made numerous false and misleading statements of material

 fact as to the necessity of the medical services purportedly rendered and that the medical services

 were provided when, in fact, they were not, thereby inducing Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, Liberty Insurance Corporation, LM

 Insurance Corporation, and LM General Insurance Company to make payments to Defendants that

 Defendants were not entitled to because of their fraudulent nature. As part of the fraudulent scheme

 implemented by Lam, New York Core Chiropractic made material misrepresentations and/or

 omitted material statements in submitting No-fault claims to Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, Liberty Insurance Corporation, LM

 Insurance Corporation, and LM General Insurance Company for payment.




                                                 94
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 95 of 108 PageID #: 95




        399.    Defendants New York Core Chiropractic and Lam intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, American States Insurance Company, Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company, concealed the fact

 that the bills submitted to them for reimbursement of No-fault benefits for services relating to the

 performance of pf-NCS Testing were misrepresented.

        400.    Defendants New York Core Chiropractic and Lam intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, American States Insurance Company, Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company, concealed the fact

 that, in many instances, the services relating to pf-NCS Testing were of no diagnostic value.

        401.    Defendants New York Core Chiropractic and Lam intentionally, knowingly,

 fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

 Liberty Mutual Fire Insurance Company, American States Insurance Company, Liberty Insurance

 Corporation, LM Insurance Corporation, and LM General Insurance Company, concealed the fact

 that the services, if provided at all, were provided pursuant to a protocol that was intended to

 maximize Defendants’ profit and reimbursement of payments from Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, Liberty Insurance Corporation, LM

 Insurance Corporation, LM General Insurance Company, as opposed to medical necessity.

        402.    On information and belief, Defendants intentionally, knowingly, fraudulently, and

 with the intent to deceive, submitted patient medical records, reports, treatment verifications and

 bills for medical treatment which contained false representations of material facts, including but

 not limited to the following fraudulent material misrepresentations:




                                                 95
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 96 of 108 PageID #: 96




        •       False and misleading statements contained in medical reports that
                Defendants selectively detected the activation of a Covered Person’s
                nerve’s A-Delta fibers, when in fact they did not.

        •       False and misleading statements contained in bills for pf-NCS
                Testing submitted to Plaintiffs that the Defendants performed Nerve
                Conduction Studies on Covered Persons which were reimbursable
                pursuant to CPT Code 95999, when in fact they did not.

        •       False and misleading statements and information designed to
                conceal the fact that the treatment and pf-NCS Testing provided for
                a Covered Person’s purported injury were not rendered as billed,
                fabricated, medically unnecessary and/or of no diagnostic value.

        •       False and misleading statements exaggerating and/or falsifying the
                clinical usefulness of pf-NCS Testing for the treatment of the
                purported injuries suffered by Covered Persons.

        •       False and misleading statements concealing the fact that the pf-NCS
                Testing was rendered to Covered Persons pursuant to a fraudulent
                protocol and predetermined course of treatment intended to
                maximize Defendant’s profit and reimbursement of payments.

        •       False and misleading test results, reports and bills that sought
                reimbursement for pf-NCS Testing when, in fact, in many instances,
                such services were not rendered as billed; and

        •       Other misrepresentations, including but not limited to those
                contained in paragraphs 1 through 203 above.

        403.    On information and belief, in numerous instances, the medical records, reports and

 bills submitted by Defendants to Plaintiffs Liberty Mutual Fire Insurance Company, American

 States Insurance Company, Liberty Insurance Corporation, LM Insurance Corporation, and LM

 General Insurance Company in connection with pf-NCS Testing set forth fictional findings,

 diagnoses and representations of the services provided. The false representations contained therein

 not only were intended to defraud Plaintiffs Liberty Mutual Fire Insurance Company, American

 States Insurance Company, Liberty Insurance Corporation, LM Insurance Corporation, and LM

 General Insurance Company, but constitute a grave and serious danger to the Covered Persons and




                                                 96
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 97 of 108 PageID #: 97




 the consumer public, particularly if the sham and fictional diagnoses and test results were to be

 relied upon by any subsequent healthcare provider.

        404.    The foregoing was intended to deceive and mislead Plaintiffs Liberty Mutual Fire

 Insurance Company, American States Insurance Company, Liberty Insurance Corporation, LM

 Insurance Corporation, and LM General Insurance Company into believing that Lam, through New

 York Core Chiropractic was providing medically valid services when, in fact, he was not.

        405.    Defendants knew the foregoing material misrepresentations to be false when made

 and nevertheless made these false representations with the intention and purpose of inducing

 Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance Company, Liberty

 Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company to rely

 thereon.

        406.    Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, Liberty Insurance Corporation, LM Insurance Corporation ,and LM General Insurance

 Company did in fact reasonably and justifiably rely on the foregoing material misrepresentations,

 which they were led to believe existed as a result of Defendants’ acts of fraud and deception.

        407.    Had Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance

 Company known of the fraudulent content of, and misrepresentations in, the medical records,

 reports, treatment verifications, and bills for medical treatment, they would not have paid New

 York Core Chiropractic’s claims for No-fault insurance benefits submitted in connection therewith.

        408.    Furthermore, Defendants’ far reaching pattern of fraudulent conduct evinces a high

 degree of moral turpitude and wanton dishonesty which, as alleged above, has harmed, and will

 continue to harm, the public at large, thus entitling Plaintiffs Liberty Mutual Fire Insurance




                                                 97
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 98 of 108 PageID #: 98




 Company, American States Insurance Company, Liberty Insurance Corporation, LM Insurance

 Corporation, and LM General Insurance Company to recovery of exemplary and punitive

 damages.

        409.    By reason of the foregoing, Plaintiffs Liberty Mutual Fire Insurance Company, LM

 Insurance Corporation, and LM General Insurance Company have sustained compensatory

 damages and been injured in their business and property in an amount as yet to be determined, but

 believed to be in excess of $37,000, the exact amount to be determined at trial, plus interest, costs,

 punitive damages and other relief the Court deems just.

                            TWENTY-FIRST CLAIM FOR RELIEF

                    AGAINST NEW YORK CORE CHIROPRACTIC, P.C.
                               AND IVAN LAM, D.C.

                                        (Unjust Enrichment)

        410.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

        411.    By reason of their wrongdoing, Defendants New York Core Chiropractic and Lam

 have been unjustly enriched, in that they have, directly and/or indirectly, received monies from

 Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance Company, Liberty

 Insurance Corporation, LM Insurance Corporation, and LM General Insurance Company that are

 the result of unlawful conduct and that, in equity and good conscience, they should not be permitted

 to keep.

        412.    Plaintiffs Liberty Mutual Fire Insurance Company, American States Insurance

 Company, Liberty Insurance Corporation, LM Insurance Corporation, and LM General Insurance

 Company are therefore entitled to restitution from Defendants New York Core Chiropractic and

 Lam in the amount by which Defendants have been unjustly enriched.



                                                  98
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 99 of 108 PageID #: 99




        413.    By reason of the foregoing, one or more Plaintiffs have sustained compensatory

 damages and been injured in their business and property in an amount as yet to be determined, but

 believed to be in excess of $37,000, the exact amount to be determined at trial, plus interest, costs

 and other relief the Court deems just.

                           TWENTY-SECOND CLAIM FOR RELIEF

                                  AGAINST GUY VILLANO, D.C.

                             (RICO, pursuant to 18 U.S.C § 1962(c))

        414.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

 though fully set forth herein.

                                    THE RICO ENTERPRISE

        415.    At all relevant times mentioned herein, Spinal Pro Chiropractic, PC was an

 “enterprise” engaged in, or the activities of which affect, interstate commerce, as that term is

 defined by 18 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

        416.    From in or about 2018 through the date of the filing of this Complaint, Defendant

 Villano conducted and participated in the affairs of the Spinal Pro Chiropractic, PC enterprise

 through a pattern of racketeering activity, including the many acts of mail fraud described herein,

 in the representative list of predicate acts set forth in the Appendix accompanying this Complaint,

 all of which are incorporated by reference. Defendant’s conduct constitutes a violation of 18 U.S.C.

 § 1962(c).

        417.    At all relevant times mentioned herein, Villano participated in the affairs of the

 Spinal Pro Chiropractic, PC enterprise through a pattern of racketeering activities that consisted

 of creating, submitting and/or causing to be submitted fraudulent bills and supporting documents




                                                  99
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 100 of 108 PageID #: 100




  to Plaintiff LM General Insurance Company that were based, in part, on pf-NCS Testing that was

  not rendered as billed, fabricated, medically unnecessary and/or of no diagnostic value.

                       THE PATTERN OF RACKETEERING ACTIVITY

                                         (Racketeering Acts)

         418.    The racketeering acts set forth herein were carried out on a continued basis over

  more than a 2 year period, were related and similar, and were committed as part of Villano’s

  ongoing scheme to fraudulently bill for pf-NCS Testing to defraud insurers and, if not stopped,

  will continue into the future.

         419.    On information and belief, this pattern of racketeering activity poses a specific

  threat of repetition extending indefinitely into the future, inasmuch as Spinal Pro Chiropractic, PC

  continues to pursue collection on the fraudulent billing to the present day.

         420.    As a part of the pattern of racketeering activity, and for the purpose of executing

  the scheme and artifice to defraud as described above, Villano caused mailings to be made through

  the United States Postal Service, in violation of 18 U.S.C. § 1341. The mailings were made in

  furtherance of a scheme or artifice to defraud LM General Insurance Company, and to induce it to

  issue checks to the Spinal Pro Chiropractic, PC enterprise based upon materially false and

  misleading information.

         421.    Through the Spinal Pro Chiropractic, PC enterprise, Villano submitted fraudulent

  claim forms seeking payment for pf-NCS Testing that was not performed as billed and/or

  fabricated and/or of no diagnostic value. The bills and supporting documents that were sent by

  and/or on behalf of Villano and/or others acting under his direction and control, as well as the

  payments that Plaintiffs made in response to those bills, were sent through the United States Postal

  Service. By virtue of those activities, Villano engaged in a continuous series of predicate acts of




                                                  100
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 101 of 108 PageID #: 101




  mail fraud, extending from the formation of the Spinal Pro Chiropractic, PC enterprise through the

  filing of this Complaint.

         422.    A representative sample of predicate acts, set forth in the accompanying Appendix,

  identifies the nature and date of mailings that were made by or on behalf of Villano in furtherance

  of the scheme as well as the specific misrepresentations identified for each of the mailings.

         423.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

  1961(1)(b).

         424.    Each submission of a fraudulent claim constitutes a pattern of racketeering activity

  within the meaning of 18 U.S.C. § 1961(5).

                                                 Damages

         425.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiff LM General

  Insurance Company has been injured in its business and property and been damaged in the

  aggregate amount presently in excess of $10,000 , the exact amount to be determined at trial.

         426.    Pursuant to 18 U.S.C. § 1964(c), Plaintiff LM General Insurance Company are

  entitled to recover from Villano, three-fold damages sustained by them, together with the costs of

  this lawsuit and reasonable attorneys’ fees.

                              TWENTY-THIRD CLAIM FOR RELIEF

                         AGAINST SPINAL PRO CHIROPRACTIC, P.C.
                                 AND GUY VILLANO, D.C.

                                       (Common Law Fraud)

         427.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

  though fully set forth herein.

         428.    Defendants Spinal Pro Chiropractic and Villano intentionally, knowingly,

  fraudulently, and with an intent to deceive Plaintiffs Liberty Mutual Fire Insurance Company and



                                                   101
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 102 of 108 PageID #: 102




  LM General Insurance Company, made numerous false and misleading statements of material fact

  as to the necessity of the medical services purportedly rendered and that the medical services were

  provided when, in fact, they were not, thereby inducing Plaintiffs Liberty Mutual Fire Insurance

  Company and LM General Insurance Company to make payments to Defendants that Defendants

  were not entitled to because of their fraudulent nature. As part of the fraudulent scheme

  implemented by Villano, Spinal Pro Chiropractic made material misrepresentations and/or omitted

  material statements in submitting No-fault claims to Plaintiffs Liberty Mutual Fire Insurance

  Company and LM General Insurance Company for payment.

         429.    Defendants Spinal Pro Chiropractic and Villano intentionally, knowingly,

  fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

  Liberty Mutual Fire Insurance Company and LM General Insurance Company, concealed the fact

  that the bills submitted to them for reimbursement of No-fault benefits for services relating to the

  performance of pf-NCS Testing were misrepresented.

         430.    Defendants Spinal Pro Chiropractic and Villano intentionally, knowingly,

  fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

  Liberty Mutual Fire Insurance Company and LM General Insurance Company, concealed the fact

  that, in many instances, the services relating to pf-NCS Testing were of no diagnostic value.

         431.    Defendants Spinal Pro Chiropractic and Villano intentionally, knowingly,

  fraudulently, and with the intent to commit and facilitate billing fraud and deceive Plaintiffs

  Liberty Mutual Fire Insurance Company and LM General Insurance Company, concealed the fact

  that the services, if provided at all, were provided pursuant to a protocol that was intended to

  maximize Defendants’ profit and reimbursement of payments from Plaintiffs Liberty Mutual Fire

  Insurance Company and LM General Insurance Company, as opposed to medical necessity.




                                                  102
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 103 of 108 PageID #: 103




         432.    On information and belief, Defendants intentionally, knowingly, fraudulently, and

  with the intent to deceive, submitted patient medical records, reports, treatment verifications and

  bills for medical treatment which contained false representations of material facts, including but

  not limited to the following fraudulent material misrepresentations:

         •       False and misleading statements contained in medical reports that
                 Defendants selectively detected the activation of a Covered Person’s
                 nerve’s A-Delta fibers, when in fact they did not.

         •       False and misleading statements contained in bills for pf-NCS
                 Testing submitted to Plaintiffs that the Defendants performed Nerve
                 Conduction Studies on Covered Persons which were reimbursable
                 pursuant to CPT Code 95904, when in fact they did not.

         •       False and misleading statements and information designed to
                 conceal the fact that the treatment and pf-NCS Testing provided for
                 a Covered Person’s purported injury were not rendered as billed,
                 fabricated, medically unnecessary and/or of no diagnostic value.

         •       False and misleading statements exaggerating and/or falsifying the
                 clinical usefulness of pf-NCS Testing for the treatment of the
                 purported injuries suffered by Covered Persons.

         •       False and misleading statements concealing the fact that the pf-NCS
                 Testing was rendered to Covered Persons pursuant to a fraudulent
                 protocol and predetermined course of treatment intended to
                 maximize Defendant’s profit and reimbursement of payments.

         •       False and misleading test results, reports and bills that sought
                 reimbursement for pf-NCS Testing when, in fact, in many instances,
                 such services were not rendered as billed; and

         •       Other misrepresentations, including but not limited to those
                 contained in paragraphs 1 through 203 above.

         433.    On information and belief, in numerous instances, the medical records, reports and

  bills submitted by Defendants to Plaintiffs Liberty Mutual Fire Insurance Company and LM

  General Insurance Company in connection with pf-NCS Testing set forth fictional findings,

  diagnoses and representations of the services provided. The false representations contained therein

  not only were intended to defraud Plaintiffs Liberty Mutual Fire Insurance Company and LM


                                                 103
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 104 of 108 PageID #: 104




  General Insurance Company, but constitute a grave and serious danger to the Covered Persons and

  the consumer public, particularly if the sham and fictional diagnoses and test results were to be

  relied upon by any subsequent healthcare provider.

         434.    The foregoing was intended to deceive and mislead Plaintiffs Liberty Mutual Fire

  Insurance Company and LM General Insurance Company into believing that Villano, through

  Spinal Pro Chiropractic was providing medically valid services when, in fact, he was not.

         435.    Defendants knew the foregoing material misrepresentations to be false when made

  and nevertheless made these false representations with the intention and purpose of inducing

  Plaintiffs Liberty Mutual Fire Insurance Company and LM General Insurance Company to rely

  thereon.

         436.    Plaintiffs Liberty Mutual Fire Insurance Company and LM General Insurance

  Company did in fact reasonably and justifiably rely on the foregoing material misrepresentations,

  which they were led to believe existed as a result of Defendants’ acts of fraud and deception.

         437.    Had Plaintiffs Liberty Mutual Fire Insurance Company and LM General Insurance

  Company known of the fraudulent content of, and misrepresentations in, the medical records,

  reports, treatment verifications, and bills for medical treatment, they would not have paid Spinal

  Pro Chiropractic’s claims for No-fault insurance benefits submitted in connection therewith.

         438.    Furthermore, Defendants’ far reaching pattern of fraudulent conduct evinces a high

  degree of moral turpitude and wanton dishonesty which, as alleged above, has harmed, and will

  continue to harm, the public at large, thus entitling Plaintiffs Liberty Mutual Fire Insurance

  Company and LM General Insurance Company to recovery of exemplary and punitive damages.

         439.    By reason of the foregoing, Plaintiffs Liberty Mutual Fire Insurance Company and

  LM General Insurance Company have sustained compensatory damages and been injured in their




                                                 104
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 105 of 108 PageID #: 105




  business and property in an amount as yet to be determined, but believed to be in excess of $11,000,

  the exact amount to be determined at trial, plus interest, costs, punitive damages and other relief

  the Court deems just.

                            TWENTY-FOURTH CLAIM FOR RELIEF

                          AGAINST SPINAL PRO CHIROPRACTIC, P.C.
                                  AND GUY VILLANO, D.C.

                                           (Unjust Enrichment)

         440.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

  though fully set forth herein.

         441.    By reason of their wrongdoing, Defendants Spinal Pro Chiropractic and Villano

  have been unjustly enriched, in that they have, directly and/or indirectly, received monies from

  Plaintiffs Liberty Mutual Fire Insurance Company and LM General Insurance Company that are

  the result of unlawful conduct and that, in equity and good conscience, they should not be permitted

  to keep.

         442.    Plaintiffs Liberty Mutual Fire Insurance Company and LM General Insurance

  Company are therefore entitled to restitution from Defendants Spinal Pro Chiropractic and Villano

  in the amount by which Defendants have been unjustly enriched.

         443.    By reason of the foregoing, one or more Plaintiffs have sustained compensatory

  damages and been injured in their business and property in an amount as yet to be determined, but

  believed to be in excess of $11,000, the exact amount to be determined at trial, plus interest, costs

  and other relief the Court deems just.




                                                  105
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 106 of 108 PageID #: 106




                               TWENTY-FIFTH CLAIM FOR RELIEF

                                    AGAINST ALL DEFENDANTS

                                        (Declaratory Judgment)

         444.    The allegations of paragraphs 1 through 203 are hereby repeated and re-alleged as

  though fully set forth herein.

         445.    At all relevant times mentioned herein, the pf-NCS Testing for which Defendants

  sought reimbursement from Plaintiffs was provided pursuant to a predetermined course of

  treatment irrespective of medical necessity, and was never reimbursable under the No-fault Law

  pursuant to CPT Codes 95904 or 95999.

         446.    Defendants have sought and continue to seek reimbursement for pf-NCS Testing

  using CPT Codes 95904 and 95999 and challenge Plaintiffs prior denials of such claims.

         447.    A justiciable controversy exists between Plaintiffs and Defendants, since the

  Defendants challenge Plaintiff’s ability to deny such claims.

         448.    Plaintiffs have no adequate remedy at law.

         449.          Defendants will continue to bill Plaintiffs for pf-NCS Testing using CPT Codes

  95904 and 95999 absent a declaration by this Court that their activities are unlawful and that

  Plaintiffs have no obligation to pay the pending, previously-denied and any future No-fault claims

  for such services.

                                            JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.

         WHEREFORE, Liberty Mutual demand judgment as follows:

         i)      Compensatory damages in an amount in excess of $266,000.00, the exact amount

  to be determined at trial, together with prejudgment interest;




                                                   106
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 107 of 108 PageID #: 107




            ii)    Punitive damages in such amount as the Court deems just;

            iii)   Treble damages, costs and reasonable attorneys’ fees on the First, Fourth, Seventh,

  Tenth, Thirteenth, Sixteenth, Nineteenth and Twenty-Second Claims For Relief,, together with

  prejudgment interest;

            iv)    Compensatory and punitive damages on the Second, Fifth, Eighth, Eleventh,

  Fourteenth, Seventeenth, Twentieth and Twenty-Third Claims for Relief, together with

  prejudgment interest;

            v)     Compensatory and punitive damages on the Third, Sixth, Ninth, Twelfth, Fifteenth,

  Eighteenth, Twenty-First and Twenty-Fourth Claims for Relief together with prejudgment interest;

            vi)    Declaratory relief on the Twenty-Fifth Claim for Relief declaring that Liberty

  Mutual has no obligation to pay any of Defendants’ unpaid claims for pf-NCS Testing, whether

  pending, previously-denied and/or submitted, regardless of whether such unpaid claims were ever

  denied, and any future No-fault claims for pf-NCS Testing submitted by Defendants due to their

  fraudulent and deceptive scheme to induce payments for pf-NCS Testing, irrespective of the

  purported dates of service;

            vii)   Costs, reasonable attorneys’ fees and such other relief that the Court deems just and

  proper.




                                                   107
Case 1:20-cv-03238-FB-RML Document 1 Filed 07/20/20 Page 108 of 108 PageID #: 108




  Dated: New York, New York,
         July 20, 2020
                                             Morrison Mahoney, LLP



                                             By /s/ Lee Pinzow
                                                Robert A. Stern
                                                Daniel S. Marvin
                                                Lee Pinzow
                                                Attorneys for Plaintiffs
                                                Wall Street Plaza
                                                88 Pine Street, Suite 1900
                                                New York, New York 10005
                                                (212) 825-1212




                                       108
